 84DECISIONS OF THENATIONALLABOR RELATIONS BOARDGas Spring CompanyandInternationalUnion ofUnited Automobile,Aerospace and AgriculturalImplement Workers of America(UAW) and itsLocal Union No.1612.Cases 4-CA-16038 and4-CA-16157August 14, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 30, 1987, Administrative LawJudge Benjamin Schlesinger issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief,'and the General Counsel filed ex-ceptions. The Respondent filed a brief in responseto the General Counsel's exceptions, and the Gen-eralCounsel and the Charging Party each filedbriefs in opposition to the Respondent'sexcep-tions.2The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,3 andconclusions4and to adopt the recommendedOrder. 5CONCLUSIONS OF LAW1.TheRespondent,Gas Spring Company, is anemployer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.2.InternationalUnion of United Automobile,Aerospace and AgriculturalImplementWorkers of'The Respondent has requested oral argument.The requestisdeniedas the record,exceptions,and briefs adequately present the issues and thepositions of the parties.2 TheRespondent filed a motion to strike portions of the GeneralCounsel's answeringbriefTheGeneral Counsel filed a response to theRespondent's motion.We deny theRespondent's motionThe Respondent also filed a motion to add documents omitted fromthe official recordWegrant this motiona TheRespondent has excepted to some of the judge's credibility find-ings.The Board's establishedpolicy isnot to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544(1950), enfd. 188 F.2d 362(3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findingsIn adopting the judge's finding that the Respondent was claiming aninability to pay,we find it unnecessary to rely on his finding at In 35 ofhis decision that the word"from"in an affidavit given by Hannings, aunion official,should read "at "We note thatNielsen Lithographing Co,279 NLRB 877 (1986), whichthe judge cites, was remanded to the Board by the Seventh Circuit, 854F 2d 1063 (7th Cir.1988).4 The judge inadvertently failed to include a "Conclusions of Law"section in his decision.Accordingly,we shall add a "Conclusions ofLaw" section.5 The GeneralCounsel has requested that the Order include a visitator-ial clauseUnder the circumstancesof thiscase,we find it unnecessary toinclude such a clause.Cherokee Marine Terminal,287 NLRB 1080 (1988)America (UAW), Local Union No. 1612, is a labororganization within the meaning of Section 2(5) ofthe Act,and is the exclusive representative withinthe meaning of Section 9(a) of the Act of the fol-lowing unit appropriate for the purposes of collec-tive bargaining:All productionand maintenanceemployees ofGas Spring Company at its Colmar, Pennsyl-vania plant,excluding office clerical personnel,lab technicians,engineers,guards, and supervi-sors.3.By failing to bargain in good faith with theUnion by failing and refusing to turn over to theUnion,on request,financial records necessary andrelevant to collective bargaining,the Respondenthas violated Section 8(a)(5) and(1) of the Act.4.The strike which commenced on July 1, 1986,was caused at least inpart by theRespondent'sunfair labor practices described above.5.An unconditional offer to return to work wasmade by the Union on October 6, 1986, on behalfof all the unfair labor practice strikers.6.By failing and refusing to reinstate,and by de-laying the reinstatement of, unfair labor practicestrikers on their unconditional offer to return towork, the Respondent has violated Section 8(a)(3)and (1) of the Act.7.The unfair labor practices found above affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,Gas SpringCompany,Colmar,Pennsylvania,itsofficers,agents, successors,and assigns,shall take the actionset forth in the Order.William E. Slack Jr., Esq.,for the General Counsel.Thomas G. Greaves III, Esq.andJamesMiles,Esq.(Haynesworth, Baldwin,Miles, Johnson,Greaves & Ed-wards,P.A.;Vereen A. Dennis, Esq.,on the brief), ofGreenville, South Carolina,for the Respondent.WilliamT. Josem,Esq. (Markowitz&Richman),of Phila-delphia, Pennsylvania, for the Charging Party.DECISIONFINDINGSOF FACT AND CONCLUSIONS OF LAWBENJAMIN SCHLESINGER,Administrative Law Judge.On 1 July 1986,' the employees of Respondent GasSpring Company commenced a strike.The issues pre-sentedarewhether the strikewas causedby Respond-'All dates refer to the year 1986, unless otherwise stated296 NLRB No. 14 GAS SPRING CO.85ent's alleged unfairlabor practice and whether, on theemployees'notification on 6 October that they woulddiscontinuethe strike and theirrequest for immediate re-instatement,Respondent was obligatedto rehire them,replacing any employees it hired in the interim.Respond-ent deniesthat it violated the National LaborRelationsAct, 29 U.S.C. § 151 et seq.,in any manner, insistingthat the strikewas economic, that it had the right to re-place its employees,and that ithad noduty to reinstatethem untiltherewere vacanciesin its complement ofcurrentemployees.2Jurisdiction is conceded.Respondent admittedthat it isa New York corporationengaged in the manufacture ofhydraulicsprings at plants locatedin Colmar,Pennsylva-nia,which is the location ofthe instantdispute, and Gas-tonia,North Carolina.Duringthe year preceding 5 De-cember, Respondentsold and shippedgoods and materi-als valued in excess of$50,000 from its Colmarplant di-rectly topoints outside Pennsylvania.The testimony ofJamesZerby,Respondent's vice president of finance andadministration,muddled the waterssomewhat;he testi-fied thatRespondent was not a separate corporation butwas adivision of Fichtel& Sachs Industries, Inc., a NewYork corporation.In any event, I conclude,as Respond-ent admits, that itis an employerwithinthe meaning ofSection 2(2), (6), and (7) of the Act. Ialso conclude, asRespondent admits, thatthe Unionisa labor organiza-tion withinthe meaningof Section 2(5) of the Act.An affiliate of the UAW has since 19753 representedand been recognizedby Respondentas the exclusive bar-gaining representativeof Respondent's employees in thefollowingunitwhichis appropriate for bargaining withinthe meaningof Section 9(b) of the Act and, by virtue ofSection 9(a) of the Act, the Union has beenand is theexclusiverepresentativeof the followingunitfor the pur-poses of collectivebargainingwith respect to rates ofpay,wages,hours of employment, and otherterms andconditionsof employment:All productionand maintenanceemployees of GasSpring Companyat itsColmar,Pennsylvania plant,excludingoffice clericalpersonnel,lab technicians,engineers,guards, and supervisors.The latest collective-bargaining agreementwas effec-tive from 1 July 1983 to 30June 1986.The Union andRespondent commenced negotiationsfor anew agree-ment on 6 June 1986 and,prior to thestrike,met on 8other daysin June.Respondent engaged in hard bargaining, making morethan30 demandswhich, overall, would havereduced its2 The relevant docket entries are as follows-InternationalUnion ofUnited Automobile,Aerospace and Agricultural ImplementWorkers ofAmerica (UAW) and its Local Union No 1612 (Union)filed an unfairlabor practice charge in Case4-CA-16038on 19 August and a complaintissued thereon on 8 OctoberOn 23 Octoberthe Union filed its charge inCase 4-CA-16157,and on 5 December the Regional Director for Region4 issued an order consolidating that case withCase 4-CA-16038 and aconsolidated complaint.The hearing was held in Philadelphia, Pennsylva-nia, on 28-30 January and9-10 February 19879 A differentlocal of the UAW representedthe employeesprior to Oc-tober or November 1983, when that local merged into the Union Re-spondent voluntarily recognized the Union following the mergerlabor costs.Its initial proposals included not only nowage increase but also the reduction of wages by elimi-nating a previously granted cost-of-living increase foremployees hired before 1 July 1983.4It also proposed toreduce wages by eliminating a 10-cent-per-hour paymentto set up employees and its obligation to pay for 2 dayswhen an employee was sick.Respondent sought to shiftthe burden for health benefits to its employees by requir-ing them to pay a share of the insurance premium;5 and,inaddition,itsought to increase the deductible forwhich no benefits would be paid.Itproposed that theamount and length of disability benefits be reduced. Itproposed to increase the eligibility requirements for va-cations and holidays to penalize those employees whohad poor attendance records.As might be expected, theUnion's position was quite different:itproposed a 3-yearagreement,yearly increases of wages, and a variety ofbetter benefits and protective provisions in over 30 cate-gories of terms of employment.The instant dispute centers not on the substance of theparties' proposals but whether Respondent based its pro-posals upon a claim of an inability to pay:-if so, Respond-entwould be required to comply with the Union's al-leged demands that Respondent open its books so thattheUnion could ascertain whether Respondent'sclaimwas legitimate.NLRBv.TruittMfg. Co.,351 U.S. 149(1956).Clearly,near the beginning of negotiations, Re-spondent did not make such a claim.On 13 June, BobLiney,Respondent's director of human resources for itsColmar plant and principal spokesman at the negotia-tions,was reviewing Respondent's proposals.Frank Han-nings, then the Union's principal spokesman,asked Lineywhether he was claiming that Respondent was in dire fi-nancial straits.Liney replied that,although Respondent'shealthwas not particularly good,Respondent was notclaiming that it was in dire financial straits or claimingan inability to pay, although it had a bad year in 1985and the first 5 months of 1986 had been worse than1985.6Hannings then stated that,ifRespondent wereclaiming dire financial straits, the Union would haveaccess to Respondent's books and records. Liney saidthat "we are not claiming an inability to pay.... [W]eare proposing not to pay. We choose not to pay." JohnRuane, a member of the employee negotiating commit-tee,' then commented to his fellow negotiators thatLiney was saying that Respondent can pay, but it justdid not want to.At the next negotiating session, on 17 June, Liney toldthe Union that it would not make sense8 for Respondent4 In prior negotiations,cost-of-living increases were not granted to em-ployees hired after 1 July 1983.Employees were to pay monthly $6 foiiidivial"and $16 for familycoverage.6 Curtis Langdon, Respondent's operations manager of the 3-11 p inshift,who was present at all negotiations,confirmed that Liney statedthat the health of Respondent was not good and had not been goodthroughout 1985 and the first half of 1986, but Respondent was notclaiming a financial inability to pay.7In addition to the Union's officers who participated in the negotia-tions,five employees,members of the"employee negotiating committee,"also attended the negotiations, but their participation was minimal.8 Liney's notes state"good business sense,"but Liney did not testify tothose words. 86DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDto increase its employees'wages, explaining that Re-spondent's sales had dropped from $60 million in 1984 to$52 million in 1985 and were projected at $48 million in1986. Thus, what began on 13 June as Respondent's posi-tion that it could afford increases but did not wish togrant them slowly evolved into a discussion of the rea-sons why it offered no increases and proposed conces-sions, and the principal factual issue is how far Respond-ent went in its exposition of its reasons and whether itcrossed the line from"we choose not to" to "we can't."Thisproceeding is particularly difficult because nowitness' recollection of a particular negotiating sessionwholly jibed with another's.In my recital of the facts, Ihave given primary credence to statements and admis-sions against interest.Those would appear to be truthfulon their face because the witness would not have relatedthem if they were not in the interest of the party whomthe witness represented.I have particularly credited nar-rations of statements made at negotiations when therewas corroboration from one of the negotiators on theother side of the table.However, when the testimonywas clearly self-serving or beneficial to the party whomthe witness represented,Ihave taken a harder look. Itappears, for example,that Joe Sinni,the Union's financialsecretary-treasurer and business agent, related too manyoccasions when he or other union representatives recitedto RespondentUAW'spolicy on bargaining for conces-sions,which policy provided that the Union would bar-gain only when the employer produced proof of its fi-nancial distress.Liney and Zerby, on the other hand,were expansive in their recitals of the number of timesthat they advised the Union that Respondent was notclaiming an inability to pay.With some qualifications, I have credited witnesseswho related their own participation in the negotiations,particularly when their comments led to discussions withothers;they would have recalled best what they said andthe responses given to them.Sometimes, other partici-pants related matters omitted from the presentations ofthose who were speaking;where probable, I have addedthe material which the speaker forgot he said. There arespecific findings of fact which vary from the testimonyof one or more witnesses.I have not discussed the specif-icreasons for all those findings because many werecaused merelyby thewitnesses'inaccurate recollectionsor understandings,rather than purposeful misstatements.Ifound no witness utterly without fault and haveweighed each witness'demeanor carefully.In addition, Ihave thoroughly reviewed the notes of the negotiationskept by the various participants.These notes have beenhelpful,but not necessarily determinative,in ascertainingthe content of the negotiators'comments,because eventhe notes are inconsistent.Finally, although the nature ofcollective bargaining is often unpredictable and some-times improbable,probabilities form the basis of thesefactual findings,and I have been guided by the principlesset forthinNLRBv.WaltonMfg.Co., 369 U.S. 404(1961).On 20 June, Sinni entered negotiations and soonbecame the Union's principal spokesman.At one pointon 20 June, Sinni mentioned that the employees wereconcerned that Respondent intended to shut the Colmarfacility and move all operations to Gastonia.Liney as-sured Sinni that Respondent intended to maintain bothplants, although he added that the Colmar and Gastoniaplantswere "to some extent"in competition and that itwas important to make Colmar as competitive as possi-ble.9 In an attempt to understand whether Respondentwas serious about its demand for concessions,Sinni askedLiney to meet later for dinner.Then,according toLiney, Sinni asked whether Respondent was, indeed, se-rious and Liney said yes, that Respondent was doing"badly" and that"we felt it was not practical to makeany increases."Sinni's version of the dinner conferencewas different and more detailed. In answer to his ques-tion,Liney said that Respondent's demands for conces-sionswere "real."Sinni told Liney that he did not be-lieve that the membership would accept concessions andasked whether Respondent would extend the agreementand continue to bargain.Liney said that that was notpossible, that Respondent needed concessions and con-cessions were required,and that the demands for conces-sionswould be on the table at the end of negotiations.Sinni then explained that the UAW had a procedure tofollow when employers asked for concessions: the Unionneeded proof that a company was losing money and,once there was proof,the Union would then bargain fora survival agreement.' 0 Liney responded by repeatingthat Respondent needed the concessions and that the de-mands would be "on the table at the end."Sinni's reaction to this dinner meeting prompts me tobelieve that his narration of Liney's harder position-thatRespondent "had to have" the concessions rather thanthe "impracticality"of granting increases-was morecredible;"' and I accept Sinni's narration.He testifiedthat, as a result of this conversation,he believed that thesituation was very dangerous,that Respondent's demandsfor concessions were real, and that Liney was not bluff-ing.He told Union President Joe Ashton as much, andAshton asked that they meet with Liney.As a result,prior to the scheduled 24 June full bargaining session,Sinni and Ashton met with Liney for breakfast.Ashtonasked Liney to relax Respondent's demands for the 30-cent cost-of-living take back,elimination of the addition-9 Respondent's brief emphasizes that one of the principal reasons forsome of its many demands for concessions was that its plant in Gastoniaoperated under rules and practices which made its Gastonia facility moreproductive and efficient than Colmar's.Although there is unrebutted tes-timony that Liney discussed Respondent's feelings with Smm in earlyMay, this statement on 20 June and one at the 24 June breakfast meetingappear to be the only occasions in June when Liney indicated that Re-spondent was merely attempting to obtain some parity of efficiency in itstwo facilitiesOtherwise, the reasons expressed by Liney and primarilyZerby on the economic proposals were wholly financial,based solely onColmar's needs19 Liney and Zerby denied that the term-'survival," in the context ofbargaining or an agreement,was used,but I am convinced that, amongthe Union's numerous demands for Respondent's books and requests forRespondent's help in order to convince the Union'smembership of Re-spondent's reasons or need for concessions,mention was made of a sur-vival agreement.' I I also agree with the argument of counsel for the General Counselthat,even crediting Liney's recollections, he linked Respondent's de-mands for concessions with its poor financial condition It would havebeen equally consistent for Liney to have continued with his argumentthat the concessions were required GAS SPRING CO.al 10-cent-per-hour payment to set up employees, andcertain concessions regarding medical benefits.Liney re-plied that there was no relief;that Respondent was seri-ous about concessions which were required and neces-sary; and that Respondent lost money in 1985 and, in1986, it was "heading in the red,"and Respondent felt itwas necessary for the Colmar plant to be as economical-ly efficient as Respondent's facility in Gastonia.Ashtonsaid that the Union did not desire to strike,but wantedto do everything possible to reach an agreement. Hethought it strange that Respondent would wait until just2 weeks before the expiration of the contract to demandsuch major concessions,he believed that the membershipwould not accept concessions,and he asked Liney, asSinni had done 4 days before, about the possibility of Re-spondent's extending the agreement and continuing withnegotiations.Again, Liney rejected the proposal. It wasnot possible and concessions were necessary,giving tworeasons:first,Respondent was losing money and, second,Respondent was not making as much money as it should.Ashton told Liney that,ifRespondent was losingmoney and if it needed help, the UAW had a procedurefor survival bargaining,told him what that procedurewas, and said that survival bargaining had been conduct-ed with two companies in the area,aswell as Chrys-ler.12Liney did not respond directly, but merely saidthat he needed the concessions and that the concessionswere real.At the bargaining session which followed on 24 June,Sinni stated that the Union would not accept substantialreductions in wages and benefits and wanted substantialincreases because Respondent was aprofit-making entity.Liney replied that Respondent was not in good shape,that 1985 had been a bad year and 1986 was worse, andthat it was important that "everyone see the problem thecompany was in money wise[or] understand this."Lineyalso stated that the automotive industry was not havinggood times and that the union negotiators should notdelude themselves,that conditions were bad and weregetting worse.Sinni then countered that the Union hadreceived no indication or documentation that Respondentwas in financial difficulty,although the Union under-stood that Respondent's position in the market was notgood.13Sinni added that if Respondent was losingmoney, Respondent should show its books so that theUnion could help Respondent.14 Liney did not respond.'E Sanna said that it was he who mentioned the UAW procedures, but Ifound Ashton's recollection particularly detailed,rational,and credibleIn any event,Laney did not deny that the UAW procedures were men-tionedas Langdon could not recall that Sinni made the second part of thisstatementHowever, considering Laney's earlier response,which Lang-don admitted and are in Langdon's notes, it is probable that the entirestatement was made,and I credit Sanni s testimonyi4 Strangely,Sunni did not testify to this, but Laney conceded thatSanna said it(Langdon recalled that on three occasions,Hannings orSanna stated that if Respondent was in dire straits,itshould produce itsbooks and the Union would bargain for concessions It is clear that theUnion frequently asked for Respondent's books to prove its financial con-dition-dire straits or lack of profitability-and Respondent never favor-ably replied)Zerby also recalled that Laney answered Sanna that "busi-ness conditions were not good,"but he had not said and was not thensaying that Respondent could not afford increases,but was saying onlythat he felt that the grant of increases was not a prudent business move87On 25 June, Liney and Sinni met privately in the hallof the motel where negotiations were being held. Lineyrecalled that he talked with Sinni after negotiations hadfinished for the day and thatSinni saidthat he did notwant the employees to lose their jobs.Liney agreed withSinni, adding that that was the reason for Respondent'soverall stance in negotiations.Lineypointed out the situ-ations at some other companies in the area, particularlyBudd, Mack Truck, and FMC, where plants had eitherrecently closed or curtailed their operations as a result oftheir financial condition;and Liney did not want Re-spondent ultimately to be in a situation similar to thosecompanies"that had over a course of years developedsome problems."Sinni's version of this conversation was quite differentas to both the timing and the content.He recalled thatthe morning session of negotiations consistedof Liney'srecital of Respondent's position on its and the Union'sdemands, to wit, rejections,modifications,and resubmis-sions,with appropriate comments.Sinni then asked for arecess, because he felt that the Union needed to preparea comprehensive modification of its proposals. Therecess lasted for 3-1/2 hours, and towards the end of therecess,Liney telephonedSinni and asked him to meet.Theydid, and they discussed the advisability of bringingin a Federal mediator.Sinni said that the Union was pre-pared to make major modifications and "some unprece-dented moves on economics"and restated the Union'slackofinformation indicating thatRespondentwaslosing money and that, if it was, the Union needed proofto justifyRespondent's proposals.Sinni andLiney thendiscussed certain of Respondent's proposals,and Sinniasked for relief.Lineydeclined,stating that the conces-sions were necessary and that the Union was not payingattention to what was going on-FMC,located aroundthe corner from Respondent, had gone out of businesswhen its concessions were not granted-andMackTruck and Budd Company had taken on the UAW forconcessions and wanted them.Liney insisted:"[L]et'sface it, the time is right.We're going to take you on.Now is the time."The parties then returned to the bargaining table, andSinni presented the Union's new proposal which, he said,represented a "major modification"as a show of "goodfaith"to get Respondent to move.15He said that theLaney testified that he again stated that Respondent was not pleading aninability to pay,which is noticeably absent from anyone's notes of thenegotiations,except Liney's, where it appears to be squeezed in immedi-ately before the meeting adjourned. (I note "squeezed"because most ofthe rest of the colloquy written by Laney was double spaced,and thisnotewas inserted between two lines) No one corroborated Zerby'srecollection of "prudent business move,"and Langdon's notes,which aremuch more complete than Lineys,not only omit this alleged statementbut also indicate that, if Laney had made the statement,itwould havebeen completely out of context, because the parties were discussing thefact that they had agreed to reserve the discussion of economic issuesuntil later in negotiations,only after they had agreed upon noneconomicitems,and time was growing close. As a result,Ido not credit eitherZerby or Laney15 Because this "major modification" was presented after the break andbecause Laney agreed during the later session to consider the involve-ment of a Federal mediator (he indicated that he had talked with EdMcMahon,the mediator who ultimately intervened), Sinni's recollectionof the timing of his discussion with Laney is more probable and I creditit,being convinced by Sinni's more detailed testimony 88DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDmajor issues on the table were Respondent's demands forconcessions,that the Union had no indication that Re-spondent was losing money, and that the Union wouldhelp, butitneededproof "because our membership justwould not accept the fact that they were losing money.They just would not believe that." Otherwise, the Unionwould not concede the loss of $1.50 per hour in wagesand benefits.Sinni could not remember what Respond-ent's response was, but recalled that he told Liney thatRespondent was not in dire financial straits and Liney re-plied that Sinni was correct and "we are going to runthis company in a prudent way."18Early in the bargaining sessionof 27June, Sinni madean extended speech,inwhich he said that the Union hadchecked out Respondent and ascertained that it had salesof $58 million in 1984 and profits of $42 million in 1985(undoubtedly a slip of the tongue)and was viable, profit-able, and able to grant increases and that the Unionwanted a"piece"; that unless Respondent came up witha decent package, the Union would recommend a striketo its membership;and that Respondent should show theUnion its records so that the Union could determine ifRespondent was in financial difficulty. Liney responded,according to Sinni, that he did not agree with Sinni'snumbers; according to Liney, that he heard what Sinnisaid and that just becauseLineydid not object,that didnot mean that he agreed.At this point, the parties took a lengthy break, afterwhich Zerby delivered some lengthy comments, aboutwhich there are only few, but critical, differences in therecollectionsof thenegotiators.Zerby rejectedSinni'sclaimthat Respondent was trying to bust the Union, stat-ing that Respondent's principal negotiators and presidenthad bargained with theUAW formany years,there hadbeen no management change that would suggest thattheir views had changed, and the German owner of Re-spondent was used to working closely with unions.Zerby said that Respondent's negotiating position wascaused by its "financial condition"or by economic "con-siderations"or "conditions."He agreed with Sinni'scomments that Respondent'sprofits had been at an all-time high in 1984,with sales of a little less than $60 mil-lion, but 1984 was the only year that Respondent had en-joyed profits which were above the average for manu-facturing companies.That resulted frcma onetime retro-fitprogram(the production of a kit to fix the gas springswhich aid in the opening and closing of trunks of cars)which Respondent contracted with General Motors inmid-1983.The program lasted through the end of thefirst quarter of 1985. In 1985 Respondent's business hadtaken a downturn,' 7 1985 sales were down 15 percent19 See fn.14 above This may be themeeting towhich Zerby referredwhen Liney used the word "prudent" Indeed,Ihave grave reservationsthat Zerby heard very much of whattranspiredon 24 JuneLangdon'snotes indicate that that session ended at 3.30 p m.Zerby's one-page notesindicate a time,"15.20 on 24 June86," and nothing written above itagrees with any of the negotiating notes.(Itwas stipulated that the nota-tions at thetop of R Exh. 3-A werenot notes of the negotiations.)17 Zerby testifiedthat he told the union negotiators that Respondenthad madea profit inthe first quarter of 1985 andhad brokeneven thelast9monthsAlthough Sinni's recollectionswereinconsistent,Sinniconfirmedthis at one point during his testimony,butmaintained thatfrom 1984 and profits were down 70 percent, 1986 hadbeen worse than 1985, and Respondent had been losingmoney throughout 1986, emphasizing that "there wereno profits" and "the bottom line is red." According toLangdon, Zerby added that the bottom line wouldremain red, that Respondent was determined to takeaction to reverse its losses,thatRespondent was liquidand was able to meet its obligations,and that Respondent"cannot contend with the continued downward trend inbusinessor jobs will belost." Sinni'sand Zerby's testi-mony differed somewhat from Langdon's.Sinni conced-ed thatZerbyhad said that Respondent was not in direfinancial straits.18Zerby recalled saying that 1986 hadstarted even worse than 1985, that sales would be downagain in 1986,that there are no profits in 1986,that Re-spondent started the year losing money and continued tolose money, that a loss was projected for the year,19 thatlosing money was not a tolerable situation and had to beaddressed,that losing money was the reason for Re-spondent'sposition at the negotiating table, that Re-spondent did not presently have a liquidity problem andcould meet its obligations to its employees and vendors,but Respondent was in a situation where it had to con-trol and reduce its costs, and that Respondent was deter-mined to achieve those reductions.zoZerby then proceeded to criticize the Union's negotiat-ing committee for not properly representing the best in-terests of the employees,for being amateurs and irre-sponsible, and for not really understanding what wasgoing on.If the committee really wanted to, it could,Zerby argued,sellRespondent's proposal to the member-ship.On 28 June, the Union held a membership meeting atwhich Ashton spoke, telling the assembled 200 employ-ees that negotiations were going poorly, that Respondenthadmade many proposals for concessions,that theUnion felt that Respondent was a profitable facility, butRespondent's controller(Zerby)insisted that Respondentwas losing money and needed concessions,and that Re-Zerby had explained that 1985 was "at best"a break-even year. Lineyhad said earlier that 1985 was a "bad"year and 1986 was "worse "18 Sinni's notes so indicate,and Sinni recollected this statement afterbeing confronted with his notes. No other witness corroborated this testi-mony, but the notes of employees negotiating committee member SylviaPlant state- "dire straits NO liquidity downhill losses can'tcontinue " Butsee fn 19 below.19 Plant's notes regarding this statement of Zerby reflect"No profit 86looking worse sales low"Hannings'notes state-"85 downturn 86 sub-stantial downturn-lower than last year profits Red all year have liquidi-ty-meet payroll-billscustomers lose money-going downhill-losejobs-Iwant to do my job "80 Liney claimed that Zerby specifically disavowed,in those words,any "inability to pay"and never mentioned the possible loss of jobs. Idiscredit the latter testimony,finding no corroboration in the record forthis apparently self-motivated statement Indeed,Zerby admitted offeringa "basic truism,"that if any entity,Respondent included,lossesmoneyindefinitely, the result would be a loss of jobs and deterioration of itsabout Zerby's specific disavowal, which Zerby never testified to or men-tioned in his investigatory affidavit,which Liney had read and indicatedin a letter to the Board'sRegional Office that he agreed with Zerby'srecollectionsHowever,Liney could have construed Zerby's commentsabout Respondent's liquidity and not being in dire financial straits ashaving the same effect as a claim of an ability to pay In any event, bothLiney and Zerby agreed that Zerby said on 30 June that Respondent"was not in a position to commit to a pay increase " GAS SPRING CO.spondent was doing everything to thwart the making ofan agreement by putting advertisements in the paper tohire employees.He said thatZerbyhad stated that Re-spondent had lost money in 1985 and that it was losingmore in 1986 and there was a downward trend in theautomotive industry.Employees questioned who Zerbywas, complained that he was never in the plant andknew nothing,called him obscenities,and said that theycould not believe that Respondent was not profitable,waving copies of a newspaper article in which it was re-ported that respondent had an 80-percent share of themarket and enormous increases in revenues.Sinni then read and explained Respondent's proposalsfor concessions,aswell as theUnion's proposals. He re-peated thatZerbyhad said that Respondent was losingmoney, that 1985 had been a bad year and 1986 wasworse, that it was running in the red the entire year, andthat Respondent was willing to agree to a contract onlywith no wage increase and with"take aways."Therewas a big outburst,Sinni testified, of people yelling ob-scenities,that the Company was lying, and that it wasprofitable and would not share its profits with its em-ployees.Whether and in what context the Union's demands forRespondent's books and records were mentioned was thesubject of diverse recollections.Ashton testified thatSinni mentioned that,on several occasions, he requestedthat Respondent,if itwas losing money, should show theUnion its books and the Union would discuss conces-sions.Sinni recalled that Ashton made some mention ofRespondent's books being opened.Ruane, admitting thathe did notrecallallthatAshtonsaid,recalled thatAshton stated that he felt that Respondent was makingmoney and thought that it could afford increases, butZerby said that Respondent was losing money, and thattheUnion was willing to negotiate concessions, if theUnion could see Respondent's books.Employee KarenWalker did not recall that Ashton spoke on 28 June, re-called that Hannings spoke(Hannings denied it), and re-called that Sinni suggested that the employees turn downthe contract because he thought Respondent could dobetter than what they were offering.Sinni, she recalled,believed that Respondent should show the Union itsbooks, so that the employees could see for themselves;he did not believe that Respondent was telling the truth;and he stated that the Union wanted to see the bcoks.Walker also remembered that she commented that shecould not understand why Respondent could not grantany increases,when it had purchased new machinery forthe Colmar facility and had commenced operations ofGastonia.Walker, despite numerous attempts to refreshher recollection,could recall little else, including thereason why it was necessary for the Union to see Re-spondent's books.Thomas Desko, the Union's shopchairman,recalled that, because Sinni was late, Ashtonexplained Respondent'sposition in some detail,towit,thatRespondent was losing money and needed conces-sions.When Sinni arrived,he repeated Respondent'sclaim of losing money and needing concessions, but89Desko mentioned nothing about any union demand forRespondent's bcoks and Respondent's refusal.21The meeting continued,according to Sinni,withFrank Redmiles,UAW assistant area director,who ex-plained the UAW procedure that, in order for the Unionto grant concessions,Respondent should share with theUnion proof that it was losing money, and the Unionwould then substantiate that and grant concessions or asurvival agreement.He said that the employees woulddecide on 1 July whether to accept or reject whateverRespondent'sproposal was then.Ashton's recollectionswere different.He testified that Redmiles felt that Re-spondent was a profitable company, but Zerby said itwas not.Redmiles continued that a strike was difficult,that neither he nor Joseph Ferrara, UAW area director,sought strikes,but the UAW would back up the mem-bers and use whatever influence it had with its Ford,General Motors, and Chrysler departments.22 Individualmembers of the employee negotiating committee thenspoke, ending with Harry Yoo, who read in Korean theparties' proposals which were still pending.23Prior to the 30 June negotiating session,the Federalmediator asked the principal negotiators,Liney, Zerby,and Langdon, for Respondent,and Sinniand Ashton, forthe Union, to confer separately.Sinni reported that theUnion had held its 28 June meeting, that he had indicat-ed Respondent's feeling that they would accept conces-sions, but the members were unwilling to accept them.Ashton said that the Union's information suggested thatRespondent was profitable and it was unfair for it to re-quire its employees to accept wage and benefit reduc-tions.Zerbywas upset with the results of the Union'smeeting, statingthat the Union wasmisleading its mem-bers by continuing to represent that Respondent wasprofitable,when it actually broke even in the last threequarters of 1985 and was in the red in 1986 and,becausethere was a downward trend in the automobile industry,Respondent would continue to lose money. He believedthat the employees would accept austerity for 1 year andadded that Respondent"had to" or "must" have costcontainment and "could not commit to a pay increase."That Zerby also used the word "afford"-both Sinniand Ashton testified that Zerby said that Respondentcould not afford to give increases to the employees-wasuniformly denied byRespondent's witnesses.In resolvingthis issue,I note Langdon's implausible denial that Zerbysaid(asZerby admitted in essence,he said),thatRe-spondent"could not commit any money to increases."Langdon'snotes indicate almost that very quote,2421 Credibility resolutions will be discussed below22 Sinm recalled,however,that Redmiles or someone else said that theUnion would go to UAW President Owen Bieber or Douglas Fraser toinfluence Chrysler23Respondent employed about 30 employees who spoke only Korean24 Langdon's notes state that,in response to Ashton's argument that itwas unfair to propose "take aways" when Respondent was "profitable,"Zerby stated"We cannot commit $ inc We are losing$ "Langdon didnot believe that Zerby used the word "commit," but admitted that Zerbysaid, as Langdon's notes indicate,that Respondent"must have cost con-tainment." 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhich Langdon attemptedto explainaway by statingthat he wastaking notesof the comments made by notonly Zerby but also Ashton,Sinni,and Liney, and "itwas quite difficult to keep with the flow of the conversa-tion." I found Langdon unpersuasive; indeed, he conced-ed that Zerby is "very, very slow and deliberate in theway he talks," which would make it much easier forLangdon to take accurate notes of at least Zerby's com-ments.However, Langdon tried to imply that there wasa rapid and heated exchange of statements made, but thatwas inconsistent with his further explanation that Zerbyspoke so slowly that Langdon wrote the word "afford"because he "got ahead of [Zerby] and put words into hismouth . . . I was anticipating what was going to besaid."25The following is the portion of Langdon's notes of thecommentswhich he attributed to Zerby:al Ad 1-Irr_1-A/rJd,&.,itGr 4WAgain, Langdon insisted that he "got ahead of' Zerby,who, Langdon testified, did not say "afford," but saidonly that Respondent "would not commit to a long termcontract." I do not believe Langdon, who, although ad-mitting that various statements relied upon by GeneralCounsel were made (indeed, he could hardly deny themwhen his notes so clearly indicated that the statementshad been made),appeared hesitant in his admissions andreluctant to commit himself to positions that might beharmful to Respondent's cause. I find that Langdonheard the word "afford" but was not able to keep upwith the statement that was connected to the word. Hethen crossed it out and made other revisions to replace itwitha later statementthatwas being madeby Zerby. I,therefore,find that the word "afford" was used byZerby and discredit all testimony to the contrary.In what context the word was used creates a differentquestion.Again, the recall of the Union's witnesses wasnot uniform. Sinni stated that Zerby said that Respond-ent had to have cost containment and "couldn't afford togive increases to us." I do not believe that Zerby statedhis position that openly. Rather, I find that, in answer toZerby's statements about Respondent's need to containcosts,Ashton suggested that, if Respondent were talkingabout economics alone, it ought to at least give its em-ployees some job security by agreeing to a 3-year agree-ment.Zerby responded: "[H]ow could we go back witha three year agreement, when the company can't affordto give people raises in the first year[of an] agreement,25 Respondent's brief argues that Langdon's anticipation was caused byhis inexperience as a "first-time bargaining participant,"a contentionwhich I find unpersuasive GAS SPRING CO.91they surely couldn't give them raises in the second andthird year of the agreement."26The remainder of themorning session included Sinni'srequest to Respondent to open its books"if the companywas losing money" andAshton'splea that neither sideneeded a strike,that it was "a no-win situation for bothof us," and that "it's a war"and, if there were a strike,Ashton would do everything possible with the UAW'sChrysler,General Motors, and Ford departments to in-fluence those companies'dealings with Respondent. Theparties then recessed for private caucuses.The parties later returned to the bargaining table, theUnion modifieditsproposals, and Respondent presentedits "final offer"of, among other things, a 1-year agree-ment with no wage increase.A recess was taken for theUnion to consider it, and negotiations then resumed withthe Unionhaving added Redmiles and Ferrara to its ne-gotiating team.Sinni rejected Respondent's final offer inits entirety and said that the Union would recommend tothe membership that they do likewise.Sinni said that theUnion was willing to sit at the table and continue bar-gaining into the next week,ifnecessary,to reach anagreement.Ferrara said to Liney that if he thought theUnion was a weak group,itwas not,itwas strong, andaccused Respondent'snegotiators of not having "movedfrom day one on your package." Liney said that Re-spondent had moved significantly,and Ferrara repliedthat, "[I]f you are losing money, show us your books andwe will bargain concessions."Otherwise,the Union wasgoing to give Respondent"a war,a legal war."Redmilesadded that Respondent was not being fair with the em-ployees and that the Union's information was that Re-spondent was profitable.Zerby responded that Respondent was losing moneyand that the automotive industry was in a downwardtrend.Redmiles thought that the expenses of the Gasto-nia facility was draining the Colmar facility.One of Re-spondent's negotiators(probably Zerby)assured that thatwas not the case, that there was a downward trend inthe entire auto industry.Ferrara took exception withLiney's having raised with Sinni the problems of MackTruck and Budd, which had nothing to do with Re-spondent; and he said that he had been involved in theunion movementfor 45years, he had negotiated manycontracts,and if a company was in serious need and re-quired concessions,he would bring in actuaries to checkthe bcoks in order to justify those concessions, which hesaid he had done on numerous occasions.Sinni said thathe had repeatedly requested Respondent to open its26 In making this finding,Ihave not creditedZerby's assertion that heread from written notes(R. Exh 2).1found his testimony about readingthe notes contradictory and inconsistent,whether he read them, as heoriginally testified,or used them as reminders of what to say I do, how-ever,find that he said that Respondent could not commit to pay a wageincrease because it was losing money and it intended to control its costsand that Respondent intended to maintain its production facilities at bothColmar and Gastonia,as his notes reflect I also note Langdon's incon-sistent testimony in which he first stated thatZerby hadlinked Respond-ent's failure to consider a long-term contract because of money losses anda downward trend in respondent's profitability and then he denied thislinkage.Then,Langdon agreed that Zerby gave the perception of basingRespondent's demand for a 1-year contract on the loss of money and un-predictabilityof profits.books, and his pleas had been ignored.Ferrara addedthatRespondent'sdemand for a 1-year contract wasmost difficult to sell to the employees, because if you cansell concessions,there is no job security with that short aterm.Liney said that Respondent might be able to movesome things around in its offer as long as the total pack-age was not changed.Ferrara was furious,stating thatthere was no way Liney could move things around in a1-year contract with no wage increase,because therewas nothing there to rearrange.Zerby thenmade a comment about a 3-year agree-ment, about which there was much conflict.Langdon re-called that Zerby asked the committee whether the em-ployees would accept a 3-year agreement without an in-crease, adding that Respondent was losing money and"could not consider any wage increases as part of a threeyear contract because it did not expect its financial situa-tion to improve."Sinni testified that Zerby asked Ferra-ra: "[W]ould your people accept a three year contractwith no increases.We've already informed you that wecan't afford to give raises,"which Ruane corroborated inessence.Ashton recalled that Zerby said substantially thesame thing that he said that morning,that if Respondentcould not afford an increase in a 1-year agreement, itcould not afford an increase in a 3-year agreement. Ac-cording to Langdon,Sinni responded that Respondenthad not shown the Union that it was losing money27 andaccused Respondent of not being truthful. According toSinni,Ferrara responded to Zerby: "Show us thebooks";and Zerby said"We're losing money."Zerby re-plied,in answer to qualms expressed in earlier statementsby the Union's negotiators,that Respondent had no in-tention of moving south(toGastonia and closing itsColmar facility)and that Respondent wanted"to remainviable."Zerbydenied that he ever said that Respondent couldnot afford to grant increases.Itwas his and Liney's con-tention that the Union's request for a 3-year contractprompted him to argue that if the Union'smembershipwould not accept a 1-year agreement with no wage in-crease, in no way would the people accept a-3-yearagreement with no increase,a position substantiated byDesko.That appears to be a logical position and moreprobable than the testimony of the various other unionnegotiators.28 In light of the fact that no one's negotiat-ing notes indicate that the word"afford"was uttered inthis later session,the inconsistency of the testimony, andDesko's support of Respondent'sposition,Ifind thatnone of the statements attributed to Zerby linking thedenial of increases to affordability should be credited.The Union held a ratification meeting of about 250employees on 1 July.Ashton testified that he againopened the meeting and explainedthatRespondent's pro-posal that had been discussed on 28 June remained thesame; that Respondent had told the union negotiatorsthat itwas losing money,that it had lost money in27 Langdon testified that Smm made this statement several times.28 The notes of the negotiations lean to thisfinding.Hammngs' notesattributeto Zerby "3 Yr Agrm No W Inc-Your Peopl. Accpt."Lang-don's notes state-"Would yourppl have accepted3 year-0-money." 92DECISIONSOF THE NATIONALLABOR RELATIONS BOARD198529 and was inthe red all of 1986; but the Union hadinformationthat conflicted with Respondent'sposition,thatRespondentwas profitablein 1984 and 1985, andthat,when Respondent was asked to open itsbooks tosubstantiate its claimthat itwas losing money, it refused.Sinnitestified that,when Respondent's claim that it waslosingmoney was announced,therewas "[a] lot of catcalling; there was a lot of screaming. . .like that's nottrue; that's bullshit; they're makingmoney and we knowit." Sinni testifiedthat Ashton proceeded to speak aboutsome of the outstanding proposals,but Ashtonsaid thathe did notget into real details about the proposals, leav-ing them to Sinni.Redmiles thenspoke,telling the em-ployees thatitwas a sadday, thatRespondent had madelittle or no movementfrom thebeginning of negotiations,and that, although he thought thatRespondentwas prof-itable, it refusedto show its books. The ultimateoutcomewas in thehands of the employees, and, whatever theoutcome, theUAW wouldsupport them.Sinni then read Respondent's last offer,copies ofwhich hadbeen handed to all the employees, explainingeach issue after readingthe proposal.90He said that itwas tough bringing an agreementwithso many conces-sionsfor only 1 year, but Respondent still refused tooffer any proofthat it lost money in 1985 and1986. Thefloorwas opened for questions,amongwhich were:"Why nowage increase?" "Why can't they afford it?""We know they'remaking money." "Why are they re-ducing ourbenefits?"Some employees expressed disbe-lief thatRespondent was losing money andwas propos-ing no increases and, instead,concessions.Followingthis,Yoo translatedRespondent'sfinalproposals intoKorean,the employeecommittee members spokebriefly,and thena votewas taken.The employees rejected thefinal offer, which was apparently a strike vote, by 235 to12.The parties'briefs raise serious questionsabout whatoccurred at the twounion meetings.GeneralCounsel'switnesseswere by nomeansmutually corroborative. Re-spondent called no witnessesto testify about the 28 Junemeetingand twowitnesses,JamesShaw and JosephHerrschaft, to testify about the1July meeting.Althoughboth deniedrecalling that anyonefrom the UnionccmmentedaboutRespondent'sbooks and records or fi-nancial information,neither recalled muchelse about themeeting.Herrschaft,when askedabout what commentswere madeby union officials about the different propos-als, answered: "I don'trecallanything too much aboutit."Whileadmittingthat variousunionofficials spoke, hecandidly conceded that: "I didn'tpay toomuch attentionto really whatwas going on. I was interested in whatthey'regoing todo about the contract." Shaw's memorywas equally dim, relatingin only a fewpages of testimo-29 Although I find that this representation was made to the member-ship,Ifind that it was not accurate,but probably indicated what theunion negotiators thought that Respondent was arguing, derived fromLiney's statements that 1985 was a bad year.30 By the end of negotiations,Respondent had reduced its proposals toabout 18 Still remaining to be resolved were,among others, its demandfor a 1-year agreement with a wage freeze, elimination of progression in-creases,higher insurance deductibles(although reduced from its initialproposal),employee contributions for health insurance,and modificationsin the amounts of disability benefitsny what he recalled about a 2-hour meeting.Specifically,all he could recall was that Sinni went through the pro-posals and said that the 1-year contract was a problemand that Respondent was goingtomove south. LikeWalker, Shaw recalled that Hannings spoke at the meet-ing, butHanningsspecifically denied that he did.On the other hand, the testimony of the employeescalled by counsel for the General Counsel was no modelof consistency or total recall. Perhaps, the lack of recol-lections was caused by the nature of the event.Purpose-fully putting oneself out of a job and on strike, with thehardship of loss of income and lack of support of one'sfamily, is a wrenching decision and undoubtedly causesthe mind to wander.The reading of contractual propos-als and how they would affect the individual employeesmay have diverted their attention from some other mat-ters.There is a temptation,when so many different narra-tions are given about the same events,to disregard allthe testimony as purely fiction,perhaps even purposefulfabrication.However, although the witnesses had eithera personal or institutional reasonfor fabrication, I didnot view the employee witnesses as malevolent or pur-posefully attempting to mislead.Rather, they were sin-cere in trying to remember what happened as best asthey could,although their individual recollections wereas diverse as they could be. Nonetheless, there is a themethat pervades all their testimony.Ihave no doubt that the Union spelled out in somedetailwhy Respondent was demanding no increases andconcessions and, from the response of the members,either from the newspaper article or simply because theybelieved that Respondent was a viable entity, that themembers did not believe that Respondent had goodcause to press its demands.Furthermore, the Union'sleadership recommended rejection of Respondent's finalproposal and a strike,as even Herrschaft recalled; and Ithus find it probable that someone made known why theUnion took that position.Ruane, who impressed me as athoroughly sincere and thoughtful witness, testified thatAshton reported on 1 July only that Respondent claimeditwas losing money and that the Union would be willingto bargain concessions if the Union could see Respond-ent'sbooks. Thatwas, in substantialpart,what he re-called Ashton saying on 28 June. Omitted from that testi-mony was that the Union demanded that Respondentshow its books and that Respondent refused, although itcould be reasonably inferred that the Union had made ademand and Respondent did not comply. Walker con-curred in some of Ruane's recollections about the 28June meeting,and recalled,only after some leading ques-tions, that the members were advised on 1 July that Re-spondentwould not open its books, and membersbecame upset because they "wanted to know. . .whatwe should do." (Walker explained that Respondent wasclaiming that it could not "afford things" and she wantedto have proof for herself.) Employee Henda Twymantestified only about the 1 July meeting; and she essential-ly corroborated Ruane's recollections.However, she re-called that it was Sinni who stated that, if Respondentput its books on the table and let the Union see its prob- GAS SPRING CO.lems (or losses),he would bring it back to the membersand let them know what was happening and try to worksomethingout.Desko, who recalled that both Ashtonand Sinni related on 28 June Respondent's rationale foritsoffer but said nothing about a demand for Respond-ent's bcoks and Respondent's refusal, testified that bothAshton andSinni related the demand and refusal on 1July.31The finalwrinkle comes from Sinni,who testifiedthat on 1 July Ashton "told the membership that heasked the company to open the books to substantiate thattheywere losing money, and they refused";and, oncross-examination,without explication,testified:"In theJuly 1 meeting I recall no mention of the [company's]books[being opened]. . . .In the June 28th meeting, Ibelieve there was same mention of the books by Mr.Ashton."However,on direct examination,Sinni testifiedthat he came late to the 28 June meeting(corroboratedby Desko) and that, when he arrived, "Mr. Ashton wasconcluding his presentation."Sinni did not testify ondirect examination that he or Ashton mentioned Re-spondent's refusal to show its books at the 28 June meet-ing.It is impossible to reconcile all of these recollectionsbut, again,there was clearly a common thread among allthe credited witnesses that the reason for Respondent'sproposals was that it was losing entity, that the Unionand its members did not believe that that was truthful,and that the Union might be willing to reach a differentjudgment if Respondent demonstrated proof of its finan-cial status.I find that this was expressed on 28 June, butI do not find that, although it might be inferred that theUnion had demanded Respondent's books and Respond-ent had refused,that the demand and refusal were men-tioned.The only testimony which supports that comesfrom Ashton,who said that Sinni said it, and Sinni, whosaidon cross-examination that Ashton did. However,Sinni was late in arriving at the 28 June meeting,so latethatAshton was just completing his remarks.Further-more, Sinni never stated on direct that Ashton stated thison 28 June;he originally testified that that happened on1July. I thus find accurate Ruane's and Desko's testimo-ny that therewas no mentionof the Union's demand andRespondent's refusal at the 28 June meeting.I also find that Sinni's answer that Ashton made thisstatement on 28 June was merely an inadvertent mixupof the two meetings,and I credit his original testimony,which was corroborated by Desko, Walker (who did notmention anyone's name),and Twyman (who inaccuratelynamed Sinni as the person who said it). I was especiallypersuaded by Desko, whom I have previously creditedin another hotly disputed factual difference, who recalledthat some 5 to 10 employees questioned the Union's lead-ership about why Respondent would not open the books.Those questions,Ifind,were prompted by a statementthat a demand had been madeby theUnion and that Re-spondent had rejected the Union's request.Accordingly,I find that all of the components of the unfair labor prac-a'Desko,however,did not report in his investigatory affidavit givento the Regional Office that Smm said anythingThe affidavitwas not in-troduced in evidence,and it is impossible to make a credibility findingbased on whatmay be (or may not be) an inconsistency between his testi-mony and hisaffidavit.93ticewere explained to the membership and that themembership reacted unfavorably to Respondent's failureto prove its claim that it was unable to pay increases andneeded concessions.The strike commenced that afternoon,1July, and nounit employee reported to work that day. However, be-ginning on 2 July, some employees returned to work;and by 6 October, 72 employees had returned to workand, in addition,Respondent had hired 119 permanentreplacements,allof whom worked under the terms ofRespondent'sfinaloffer which was unilaterally imple-mented following the 30 June bargaining session. On 6October, the Union made an unconditional offer toreturn to work on behalf of all Respondent's unit em-ployees and notified Respondent that the strike was ter-minated and that all employees were prepared to imme-diately report for work.As noted earlier, Respondent re-plied to this offer that the strikers were economic strikersonly, that their names would be placed on a preferentialhiring list, and that they would be "offered future posi-tions according to legal requirementsof the law." TheUnion thereafter denied Respondent'sclaim that thestrikers were economic strikers.In the meantime, the parties met on 25 July and 15August, but there was no progress and no discussion ofthe Union's request for financial records. The only eventof note at the August session was that Sinni read a prew-ritten letter advisingRespondent that the employeeswere willing to return to work under the terms of the1983-1986agreement as long as negotiationsfor a newagreement continued for a reasonable length of time.Liney rejected the proposal.Indeed,Respondent had al-ready hired replacements who were working under theterms of Respondent's last offer,so that acceptance ofthe Union's proposal to work under the terms of the ex-pired agreement would have resulted in an increase ofRespondent's labor costs.The subjectof Respondent's financial condition aroseat the bargaining session of 18 September.By then, theUnion had filed its unfair labor practice charge allegingthat its strike had been caused by Respondent's failure toproduce proof of its claimed"inability to pay"; so it isprobable, and I find,thatmany of Respondent's state-ments were actually attempts to support its legal posi-tion,rather than indicationsof whathad earlier tran-spired.At thebeginning,Sinni said that the Union hadasked Respondent many times to allowtheUnion toreview Respondent's books so that the Union could actu-ally determine if Respondent was actually losing moneyand that the Union needed this information so that itcould convince the employees,who did not believe thatRespondent was losing money, to accept concessions andso that the Union could determine what its position inthe negotiations should be.Liney responded that Re-spondent had refused to show its books because it wasnot claiming an inability to pay, to which Sinni said thatifRespondent was not claiming an inability to pay, itmust be making money and asked Respondent "to putthe proof on the table that[itwas]losing money."Zerbydenied that Respondent was making money and said thatRespondent had told the Union that it was not making 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmoney. Liney stated that Respondent was merely makinga prudent business decision in deciding not to give in-creases and denied that Zerby had ever said that Re-spondent was losing money,32 while conceding that Re-spondent "was not particularly profitable,was nothealthy."Zerby then compared Respondent's position with Gen-eralMotors,which was losing money but remainedliquid; and General Motors asked for concessions andgot them. Zerby said that Respondent was losing moneyand making a prudent business decision. Sinni contendedthatRespondent should "put proof . . . on the table"that it was losing money and the Union would bargainfor concessions. Ruane interjected that he was not a busi-nessadministration major, but he could not understandhow Liney could be saying that Respondent could affordincreases, but not willing to grant them, while Zerby wascontending that Respondent was losing money. Lineysaid that Zerby's explanation about General Motors ex-plained it. Zerby explained that Respondent was able tomeet its financial obligations by using its liquidity, that is,thatRespondent's assets exceeded its liabilities. Ruanethen asked how Zerby determined that Respondent waslosing money, and Zerby answered that Respondent's ex-penditures were greater than its income.A week later, on 25 September, Liney wrote to Sinni,reaffirming his position stated in the 18 September nego-tiations and accusing the Union of attempting to put Re-spondent in the position of saying that it "was not ableor could not afford to meet the Union's economic de-mands." Liney stated that Respondent had told theUnion "many times and in many different ways that weare unwilling, not unable, to pay, and that our position ispurely a matter of business judgment and choice, ratherthan one of inability to afford," adding:From your comments, I gather you feel that "writ-ten proof" (as you call it) of what we have told youabout our economic position could behelpfultoyou. That is not the test. The mere fact that suchdocumentation might be helpful does not impose alegal obligation to present it. Along thissame line,your request to have your "actuary" come in toreview our books is once again denied.NLRB v. Truitt Mfg. Co.,351U.S. 149 (1956), is theguiding decision involving a request for information tosubstantiate an employer's claim of an inability to pay.There, the union proposed a wage increase of 10 centsper hour; and the employer answered that it could notafford to pay such an increase, it was undercapitalized, ithad never paid dividends,and anincrease of more than2-1/2 cents per hour would put it out of business. Theunion's request for evidence substantiating the employ-er's statements was rejected, despite the union's insist-ence, as here, that "such information was pertinent and32 Langdon's notes reflect this latter statement,but Langdonnonethe-less testified,without adequate explanation why his notes should so state,that he was sure thatLiney did not deny Zerby's statement.Accordingto Sinni,Liney's reply was."[W]e told youthat we're not in [dire straits]It'snot that we can'tafford It'snot that we're losing money. It's justthat we don'tchoose to pay "essentialfor the employees to determine whether or notthey shouldcontinueto press their demand for a wageincrease." Id. at 150.The Court stated that, although the Act does notcompelagreementbetween employersand bargainingrepresentatives, it does require collectivebargaining inthe hopethat agreementswill be reached; and the issueof the employer's ability to pay increasedwages was re-garded by both parties as "highly relevant." Id. at 152.The Court wrote:The abilityof an employer to increase wages with-out injury to his business is a commonly consideredfactor in wage negotiations.Claims for increasedwages have sometimes been abandoned because ofan employer's unsatisfactory business condition; em-ployees have even voted to accept wage decreasesbecause of such conditions.[Ibid.;footnotes omit-ted.]The Court held that "[g]ood-faith bargaining necessari-ly requires that claims made by either bargainer shouldbe honest claims," and, if an argument about asserted in-ability to pay a wage increase is "important enough topresent in the give and take of bargaining, it is importantenough to require some sort of proof of its accuracy."Id.at 152-153. Thus, it would "certainly not be far-fetched [to conclude] that bargaining lacks good faithwhen an employer mechanically repeats a claim of in-ability to pay without making the slightest effort to sub-stantiate the claim." Id. at 153. The Court agreed with aseries of Board cases holding that if an employer "doesno more than take refuge in the assertion" of poor finan-cial conditions, refusing either to prove its statement orpermit independent verification, "[t]his is not collectivebargaining," but tempered its holding, as follows:We do not hold, however, that in every case inwhich economic inability is raised as an argumentagainst increasedwages it automatically followsthat the employees are entitled to substantiating evi-dence. Each case must turn upon its particular facts.The inquiry must always be whether or not underthe circumstances of the particular case the statuto-ry obligation to bargain in good faith has been met.[Id. at 153-154; footnote omitted.]The Board has since considered numerous types ofclaims of inability to pay that will justify a union'sdemand for substantiation. InCincinnati Cordage & PaperCo., 141 NLRB 72 (1963), the Board held that an em-ployer's claim that it could not remain competitive withcomparable employers in the industry constituted a pleaof poverty, even though the employer was not pleadinga literal "inability to pay," as inTruitt,"because the em-ployer expressed the view that the wage increases wouldlead to impoverishment." Id. at 77. InTaylor FoundryCo., 141 NIRB 765 (1963), enfd. 338 F.2d 1003 (5th Cir.1964), the Board found a plea of inability to pay whenthe employer contended that, if it increased its laborcosts, itwould lose its margin of profit and"we can'texist."Id. at 767; emphasis in original. InStocktonDis- GAS SPRING CO.trictKidney Bean Growers,165 NLRB 223 (1967), the em-ployer's statement that it was in"no mood"to increasecosts because prices for beans had dropped was deemedtantamount to a plea of inability to pay.InNLRB v.WesternWirebound Box Co.,356 F.2d 88 (9th Cir. 1966),enfg. 145 NLRB 1539 (1964), the employer justified itsrefusal to grant increases on the ground that price com-petition dicated its position.The courtordered the em-ployer to produce supporting data,noting thatTruittwas"not confined to cases where the employer's claim is thathe is unable to pay the wages demanded by the Union,"id. at 90, and that bargaining"ishampered and renderedineffectualwhen an employer mechanically repeats hisclaim but makes no effort to produce substantiatingdata."Id. at 91. InStanley Building Specialties Co.,166NLRB 984 (1967), enfd. sub nom.Steelworkers Local5571 v.NLRB,401F.2d 434 (D.C. Cir. 1968), cert.denied sub nom.Stanley-ArtexWindows v.NLRB,395U.S. 946(1969), the employer argued that its cost ofbusiness had increased alarmingly,itsearnings had notincreased in proportion to its sales increase,and its divi-sionwas not making money so that it could not paymore than it was offering and remaincompetitive. TheBoard,considering all the circumstances,found a plea ofan inability to pay."[N]o magic words are necessary to express such a[plea of financial hardship]within the meaningof Truitt,but the words and conductmustbe sufficiently specificto link its bargaining position to economic hardship."E. I. du Pont &Co., 276 NLRB 335, 336 (1985). TheBoard inAtlanta Hilton & Tower, 271NLRB 1600, 1602(1984), quoted with approvalNew York Printing PressmenLocal 51 v. NLRB,538 F.2d 496, 500 (2d Cir. 1976), that:"So long as the Employer's refusal reasonably interpret-ed is the result of financial inability to meet the employ-ees' demand rather than simple unwillingness to do so,the exact formulation used by the Employer in convey-ing this message is immaterial."InAtlantaHilton,theBoard found no "words and conduct. . .specificenough to convey [a claim of an inability to pay]." (At1602.)There, the Board found only that the employerhad characterized the union'swage proposal as exces-sive;generally discussed the economy,noting that unionsinother industrieswere making financial concessions;denied and later refused to deny or confirm that the em-ployer had made a profit;and stated that it was not nec-essarily true that the hotel was making money or that itwas full or would stay full and that the future was uncer-tain.The Board found that the employer "stopped shortof asserting that its own financial situation rendered itunable to afford any increase the Union proposed."Ibid.AdvertisersMfg. Co.,275 NLRB 100 (1985), followedthe rationale ofAtlanta Hilton.The employer advised theunion that it desired to discontinue payment of an end-of-the-year bonus for severalreasons, including its asser-tion that"the level of business in the industry and for theCompany has very poor for an extended period of time,going back to at least 1980, and the expenditure underthat circumstance is not warranted,"its belief that morevalue for the dollar would be gained by investing in em-ployee benefits or other operational expenses,and itsstatements that it had been considering discontinuance of95the bonus for several years and,because of a recentstrike,it"would rather not" confront the question ofwhether the bonus should be distributed to all employ-ees.Theunion demanded financial information to sup-port the employer's "level of business"contention, andthe employer promptly replied that it was not pleadingfinancial inability;and the employer made the same reply2months later when confrontedwitha new uniondemand.The Boardfound that the explicit disavowalsevidenced that the employer was expressing merely itsunwillingness to pay rather than an inabilityto pay, rely-ing on the reasons in the employer's response,other thanthe "level of business"justification.As to that,the Boardperceived no meaningful distinction between the employ-er's general reference to its "level of business"and theemployer's vague references inAtlanta Hiltonto its occu-pancy rate and the economy in general,neitherof whichwere specific enough to convey a plea of an inability topay.BuffaloConcrete,276 NLRB839 (198S),enfd. inrelevant part sub nom.WashingtonMaterials v.NLRB,803 F.2d 1333 (4th Cir.1986), also followed the rationaleofAtlantaHilton.There, theBoard found that an em-ployer's claim that it needed to be more competitive wasnot a claim of an inability to pay, even though it was ac-companied with demands for concessions." The Boardrefused to assume that an employer who no longerwishes to pay wages and benefits it once agreed to isunable to make such payments.Id. at 841.Here, there is some evidence that Respondent wasclaiming an unwillingnessto pay,particularlyon 13June,when Lineyclearly announced that it was not Re-spondent's position that it was unable to pay but that ithad made the business judgment that it did not desire topay.Not so clear,but indicative of an"unwillingness"rather than a "can't" rationale,wereAshton'sunder-standing that Liney said on 24 June that the reason fornot granting increases was that Respondent was not onlylosing money, but also not making as much as it should;Liney'sdenial on 25 June that Respondent was in direfinancial straits and statement that Respondent was goingto be run prudently;Liney's repetition of his denial on 27June, the next to last negotiating session,that Respond-ent was in dire financial straits;and Zerby's assertion onthe same date that Respondent was liquid.Respondent contends that these statements,made inthe space of less than 3 weeks, merely expressed a judg-ment that it would not grant increases and would seekconcessions,not because it required them due to its in-ability to pay but because it was exercising prudence andbeing practical in the management of its affairs. But, asstated above, magic words of a professed unwillingnessto paydo not necessarily lead to the conclusion, in thecontext of the entire negotiations,that no inability to payisbeing claimed.For example,inS.-B.Mfg.Co.,270sa Althoughthis appears to be inconsistent with some of the Board'searlier decisions,the Boardnoted inTaylor Foundry Co,141NLRB at765, that"it is readily understandable that an increase in operating costsmay place an employer in a disadvantageous position with respect to hiscompetitiors and that a mere assertion thereof is not necessarily a claimof inability to pay calling for some substantiatingproof underNLRB v.TruittMfg. Co" 96DECISIONSOF THE NATIONALLABOR RELATIONS BOARDNLRB 485, 491-492 (1984), although the employer re-peatedly stated that it was not pleadingpoverty, theBoard upheld the administrative law judge's conclusionthat the employer's reasons for refusing all the union'sdemands and for proposing certain economic concessionswere based on its plea of financial inability to pay or itsequivalent, to wit:"Costs were increasing,inventory wasincreasing,saleswere decreasing,orders were decreas-ing, the Company was in a recession,employees wereworking a short workweek,and the Company was in noposition to agree totheUnion'seconomic demands."Similarly, inCelotex Corp.,146 NLRB 48 (1964), enfd. inrelevant part 364 F.2d 552 (5th Cir. 1966), the employertold the union that it "was not pleading an inability topay" and that it could pay"whatever we think is rightto pay," id.at 53; but the employer's statements wereevaluated by the administrative law judge, who found aplea of inability to pay on the basis of the employer's ad-ditional claims that the plant was not being operatedprofitablyand that negotiationswould be conducted onthe basis of the labor costs that the plant could afford.Id. at 54. InNielsen Lithographing Co.,279 NLRB 877(1986), despite the employer's stated position that it wasprofitable and not pleading poverty and inability to payand that it merely wanted to bring its wages and fringebenefitsmore in line with those of its competitors, theBoard found a violation,relying particularly upon theemployer's statements that jobs would be lost and theemployer would go out of business unless the employeeswent along with the employer's proposed economic con-cessions.Here, even though Respondent contended once that itwas merely unwilling to pay and denied that it was in"dire financial straits," each discussionof thereasonsthat Respondent would not pay led to factual allegationsthat it could not pay as a result of its own compellingfinancial considerations.From the beginning,Respondentsupported its alleged"unwillingness"with the claim ofdecreasing profits.That Respondent was profitable in1984, that it made money through the first quarter of1985, that it broke even through the remainder of 1985,and that it was losing money in 1986,that 1985 was abad year and 1986 was even worse,were reasons relatedthroughout the parties'discussions and were accompa-nied with Respondent's representations of declining sales.Zerby said at various times that the bottom line is red,Respondent had to have cost containment,could notcommit money to increases,could not commit to a long-term contract,and could not afford increases-all clearindications that there was a financial basis that impelledand dictated Respondent's decision into an intractabilitydemonstrated by Liney's comments that Respondent hada problem,concessions were necessary,and Respondent'sproposals for concessions would still be on the table atthe very end of negotiations. So serious was Respond-ent's financial condition that Zerby even threatened thatifRespondent did not succeed in its proposals, jobswould be lost. When the matter of a 3-year agreementwas discussed, Zerby contended that that would be im-possible because Respondent could not afford any in-crease in a 1-year agreement,so it certainly could notagree to an increase in a longer contract.34 All these ar-guments were pleas that Respondent could not pay in-creases andcouldnot continue operating under the termsof its expiring agreement,in thewords of theSupremeCourt, "without injury to [its]business."Truitt,351 U.S.at 152.The Board, with judicial approval, has found pleas ofan inability to pay in similar circumstances.PalomarCorp.,192NLRB 592 (1971), enfd. 465 F.2d 731 (5thCir. 1972) (losingmoney,later changed to not makingsufficient profits, still later to preserve the employers'competitive position);CelotexCorp.,146NLRB 48(1960), enfd. in relevant part 364 F.2d 552 (5th Cir. 1966)(plantnot being operatedprofitablyand negotiationswould be conducted on the basis of what employercould afford);Tony'sMeats,211 NLRB 625 (1974) (largemonthly losses during a strike and"can't do anythingelse");Stamco Division,272 NLRB 1265 (1977) (employ-er not in healthy position,earnings lowest of any divisionof parent corporation,projections of the future did notlook great,employer cannot afford an increase);MashkinFreight Lines,272 NLRB 427 (1984) (business was dete-riorating and employer was losing money);andNielsenLithographingCo., supra (jobs would be lost and employ-erwould go out of business unless employer's conces-sions granted).Respondent nonetheless argues that it never claimedthat it waswhollyunable to pay.35 Rather, it had liquid-ity and,although it was unprofitable at present, it wasable to draw upon its reservers to pay its employees andvendors.Of course,no employer can continue to drawupon its reserves indefinitely.Those reserves will runout, and at that point it will surely reach a position ofbeing unable to pay.But, even at an earlier point,in June1986, it had reached'the state of being unable to pay be-cause it had made the decision that it could not continueto operate by drawing upon its reserves"without injuryto [its]business."Truitt,351 U.S. at 152. Besides,Zerby'sstatement about liquidity was merely that Respondentthen had sufficient assets to pay its current debts to itsvendors and employees-a far cry from stating that Re-spondent could well afford not only to maintain its cur-34 Even if I did not credit Zerby's use of the word"afford," Langdonadmitted that Zerby said that Respondent"could not consider any wageincreases as part of a three year contract because it did not expect itsfinancial situation to improve,"a statement which clearly implied thatRespondent could not afford an increase In addition,Langdon concededthat the reason why he"incorrectly"wrote the word"afford" in his bar-gaining notes was that he was anticipating what Zerby would say. I findthat Zerby,under all the circumstances,was arguing exactly that95 Respondent relies on an affidavit Hannings signed during investiga-tion of an earluer surface bargaining charge, in which he stated "Fromthe outset of the negotiations,[Respondent]took the position that itwould not pay the employees any increases despite the fact that it hadthe ability to do so." Respondent relies on this statement in its brief toprove that"Respondent'sposition on'economics'had been consistentthroughout the bargaining session"Iam persuaded that the word "from"should read "at," "because there is no credible proof that from 13 Juneuntil 18 September,Respondent ever used its "ability to pay argument,"inhaec verba.Rather, although Respondent indicated that it had thewherewithal to meet its bills, its principal contentions were that it wasunable to grant what the Union wanted and it needed concessions. In ad-dition,Hannings'firstaffidavitwas incorporated in a second affidavitwhich he gave in support of that charge in which he referred to Zerby'sclaims on 27 and 30 June of Respondent's unprofitability GAS SPRING CO.rent labor costs,without concessions,but also to grantthe Union all the increases that it wanted.Even if Re-spondent was sufficiently liquid on 30 June to pay itsthen current obligations,in light of Respondent's projec-tion ofcontinuing and greater losses,therewas no assur-ance that its liquidity would continue.The duty to bargain in good faith is at the heart of theAct, andTruittrecognizes that the "ability of an employ-er to increase wages without injury to his business is acommonly considered factor in wage negotiations." 351U.S. at 152. If conditions were such in 1956, when theCourt decidedTruitt,they are even more relevant in the1980's,when employers in many industries,in the face offoreign and internal nonunion competition and risingcosts, have felt it necessary not only to hold back onwage increases but also to seek concessions in order tolimit their labor costs.The Court's finding that claims forincreased wages have sometimes been abandoned, whilenot necessarily the rule, is clearly more factually sup-ported now than in the history of collective bargainingsince the enactmentof the Act.The Court held that "[g]ood-faith bargaining necessari-ly requires that claims made by either bargainer shouldbe honest claims[and] [i]f such an argument is importantenough to present in the give and take of bargaining, it isimportant enough to require some sortof proof of its ac-curacy." 351 U.S.at page153. Liney, on 13 June, whileclaiming that Respondent was unwilling to grant in-creases, immediately supported his claim with facts ofRespondent's unprofitability.While it may be argued thatthose facts constituted the reasons why Respondent wasunwilling to grant increases rather than was unable togrant increases,Respondent's contentions evolved into aclaim of its inability to pay based on its judgment that itslosses could not continue. Once it began to talk about itsreasons for its decision,not in terms of "we simply don'twant to" or competition or what was being granted gen-erally in labor negotiations,but in terms of Respondent'sspecific needs and requirements, that is, the possibility ofinjury to its business,Respondent opened the door to theUnion's equal participation in that discussion.Collectivebargaining is not supposed to be a game. Itis supposed to be a struggle of give and take, forcefulpresentations of opposing and informed viewpoints, and(if itworks)informed consensus and agreement. Topermit Respondent to repeatedly urge that it had to haveconcessions and could not commit to increases, whilestubbornly refusing to supply to the Union the relevantinformation so that the Union could study it and make acogent and reasoned judgment about the direction itshould take,removes or at least diminishes the hope andexpectation that an agreement may be reached and im-pedes the process of collective bargaining. Here, the evi-dence amply demonstrates that critical to the resolutionof the deep breach between the parties'respective de-mands was the underlying doubt that what Respondentwas saying was true.The failure of Respondent to sub-stantiate its position,that its claims were honest ones-especially when Respondent felt that its position was, inthe words ofTruitt,"important enough to present in thegive and take of bargaining"-inevitably led to the fail-ure of the parties to reach an agreement.97An analysis of the relevant decisions cited above dem-onstrates that no matter what particular words have beensaid,when an employer has steadfastly relied on its ownpoor financial condition and projected injury to its busi-ness, it has been required to produce information to sup-port its claim.To thecontrary,where the employer hasmade no statements about its own finances,and merelytalked about the general economy or its relationship withits competitors,no unfair labor practice has been found.The decisions relied on by Respondent fall within thiscategory.In neitherAtlanta Hilton&Tower,supra, norAdvertis-ersMfg. Co.,supra, did the employer assert specificallythat its own financial situation rendered it unable toafford any increase that the union proposed.36 Althoughnot entirely clear,Rochester Instituteof Technology, 264NLRB 1020 (1982), enf. denied 724 F.2d 9 (2d Cir.1983), reading it most favorably to Respondent, heldonly that the employer's claim that it could not pay anincrease because it had already budgeted for its wage in-crease did not constitute a claim that it was not other-wise able to pay an increase.But my understanding ofthe administrative law judge's decision is that he foundno violation of the Act because the employer neverstated that it could not afford an increase and the unionnever made demand for financial information. 37Respondent argues that Zerby's comment that Re-spondent could not contend with the continued down-ward trend in its business or jobs would be lost does notconstitute a claim of an inability to pay, relying uponNLRB v. Harvstone Mfg. Corp.,785 F.2d 570 (7th Cir.1986), cert. denied 479 U.S. 821 (1986). There are anumber of difficulties with Respondent's argument, notthe least of which is that the court's decision does notreflect Board law. The court refused to enforce theBoard's conclusion that a threat of potential loss of jobsis sufficient to impose an obligation to produce financialdata.HarvstoneMfg. Corp.,272 NLRB 939 (1984). TheBoard has instructed its administrative law judges thatBoard precedents,not court of appeals law, are to be fol-lowed unless overruled by the United States SupremeCourt.Insurance Agents(Prudential Insurance Co.),119NLRB 768, 773 (1957), revd. 260 F.2d 736 (D.C. Cir.36I noted above my reluctance to find meaningful any of the state-ments made by the parties at the 18 September negotiating session andLiney's followup letter.Ifind that Respondent's position was specificallytailored to conform with Board and court decisions reviewed as a resultof the Union'sunfair labor practice charge, about which,according toLiney's notes,Liney stated. "[w]e know and believe you know that yourpositions are totally wrong " I note, particularly,Liney's unsuccessful at-tempt to deny that Zerby had ever said that Respondent was losingmoney, his denial that Respondent had ever claimed an inability to pay,and his reference in his 25 September letter to the test set forth inAtlantaHilton,271NLRB at1602, that "profit data will not be required merelybecause it would be'helpful' to the union."97With due respect,Idisagree with the judge's blanket assertion, 264NLRBat 1024,that "I do not believe that 'could not pay'is the equiva-lent to a plea of economic inability"Whether such a statement is theequivalent depends on the facts in their entirety,and the Board refused toadopt that dicta,for in answer to the judge's conclusion that,even had hecredited the union's witnesses,he would find only a technical violation ofTruitt,the Board wrote,at p 1020 in 3. "we find it unnecessary to relyon his further conclusion that Respondent committed 'at best..a tech-nical violationof the Act' 98DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD1958), affd.361 U.S. 477 (1960);Fred Jones Mfg.Co., 239NLRB 54 fn.4 and text(1978).In addition,the court'sdecisioninHarvstoneMfg.isdistinguishable.There,thethreeemployersS8hadclaimed a competitive disadvantage and in one statementargued thatif theydid not make a reasonableprofit sothat they could be viable,competitive businesses, theycould not stay in business and no one would have jobs.This single statement,the court held,was nothing morethan a truism,finding that,at 577:[I]f an employer operates at a competitive disadvan-tage for a long enough time, its profit margin, as amatter of pure economics,will decline eventuallyforcing it out of business.Therewould then come atime when these three companies could be expectedto plead an inabilityto pay,but that time has notyet arrived. . . .The relevant time period we mustconcern ourselves with is that of the term of thenew collective bargaining agreement.It is quiteconceivable that an employer, already operating ata competitive disadvantage with respect to employ-ee compensation,couldaffordtopay increasedwages during the course of a new agreement. Whileit is axiomatic that this scenario cannot be playedout indefinitely,itdoes not preclude a finding that,at least for the termof thenew collective bargain-ing agreement,the employer operating at a com-petitive disadvantage is financially able, althoughperhaps unwilling, to pay increased wages.In sucha case, we think that the employer's claim of com-petitive disadvantage is not a plea of inability topay.Withthe exceptionof two very briefreferences to itsGastoniafacility,Respondent never claimed a competi-tivedisadvantageprior tothe strike.39 Rather,its claimwas based upon its own financialprojectionsof apresent,continuing,and worseningloss ofmoney and adownward trendof its business.Those claims were notpresentedby the employersinHarvstone,which wereprofitablebusinessesandmerelyanticipatingfuturelosses.Here,with Respondent's present losses and dismalview of its prospects,the anticipatedjob losswas a realone, and not based upon a truism.Furthermore, by link-ingRespondent's losses to its refusal to commit to alonger termcontract and byits insistence on a 1-yearcontract,Zerby's claim was directlyrelatedto the termof the newagreement;and the court's decision inHarv-stonedoesnot apply. Accordingly, Zerby's threat of aloss ofjobsrepresents one more indicationthatRespond-ent was pleading aninability to pay.Finally,Respondent reliesuponYoreCinema Corp.,254 NLRB 1288 (1981), which involved theemployer's38 A fourth employer which,the court noted,claimed that it waslosing money,admitted that it had claimed an inability to pay39 On 18 September,according to Langdon's notes,Liney stated thatRespondent had never said that it could not afford to pay and that Re-spondent's approach was to make it profitable,"competitive"-the latterword uttered,Ifind,to announce Respondent's newly found defense inaccord withHarvstoneSee fn.36 above. Similarly,Zerby's description atthe hearing of his statement as merely a"truism"was not a coincidentalreference toHormone.request to eliminate or reduce the contractual guaranteeof 5-hour shiftsfor itsprojectionists in order to facilitateelimination of a second showing of a film on weekdayevenings,when business was slow.The administrativelaw judgefound,at 1292,that,although the employer'sproposalmay have been economically advantageous, itwas not equivalent of a statement that it couldnot affordto pay.Furthermore,the judgespecificallydiscountedwhat Respondent relies on herein-the employer's state-ment that"he had lost money in the theater'and did notwant to do this next year...(at 1289)-first,because thestatement had been made 6 months prior to the com-mencement of negotiations and, second,because it was"uttered in a different context"(at 1292),a dispute overpay forthe performance of certain routine chores.40Iconclude that none of the authorities relied on byRespondent sustain its contention that it was not plead-ing an inabilityto pay.In addition,also reject its defensethat the complaint is, in essence, a sham, because theUnion did not file its unfair labor practice charge in thisproceeding until after it did not succeed with its earliersurface bargaining charge against Respondent(Case 4-CA-15954), filedon 11 July, alleging that Respondenthad entered into negotiations with no sincere desire toreach an agreement.41 It was not until 19August thatthe Union filedits first charge in this proceeding allegingthat Respondent refused to turn over its books and proveits"inability to pay" contentions.Respondent contendsthat the late filingof thatcharge indicates that it was afabrication,42 because if a factual basis for it truly exist-ed, it would have been filed earlier, relying onIndustrialWaste Service,268 NLRB 1180, 1183 (1984), in whichthere was a factual issue presented as to what caused aunion's strike.One witness testified that the union's mem-bership authorized the strike based on four specific rea-sons which were to constitute the basis of an unfair laborpractice charge,to be filedimmediatelyby theunion's40 I rejectRespondent's contention that its statement that it could notpay what the Union was seeking and that it had to have concessionswere isolated remarks;rather,they constituted the basis of Respondent'srationaleThus,Respondent's reliance on fn I inWashingtonMaterials Y.NLRB,803 F 2d at 1339, is misplaced.41 Respondent moves that I reconsider my rejection of R. Exh. 5B and5C, which are,respectively,the dismissal by the Regional Director forRegion 5 of that charge and the affirmance of the dismissal by the Gener-alCounsel'sOffice ofAppeals Respondent contends that the dismissal is"particularly relevantin view of the Union's admission..[in twoexhibitswhich I received in evidence]that the strike of July I wascausedsolely bythe bargainingconductof Respondentwhich was theexactsubjectof thedismissal chargeA reading of these two documents[the tworeceived exhibits]clearly shows that they contain this admission that thestrikewas not caused by Respondent's refusal to produce financial infor-mation(Emphasis in original)Respondent continues to fail to demon-strate that the rejected dismissal letters, which are not (and could not be)relied on as admissions by a party, are relevant to its position, and Iadhere to my original rulingIndustrialWaste Service,268 NLRB 1180(1984), is inappositeThe dismissal letters were admitted there only tolimit the scope and intent of the complaint in that proceeding Counselfor the General Counsel conceded in this proceeding that the instantcomplaint does not allege that Respondent engaged in surface bargaining,and I have not treated the complaint as so alleging42 Respondent also notes that no request for Respondent'-books wasmade by the Union in the two negotiating sessions of 25 July and 15August However,"[e]mployees are not required to request the substanti-ating data on more than one occasion or hound the employer when theinformation is not produced"HarvstoneMfg,785 F 2d at 1368 GAS SPRING CO.99attorney who attended the membershipmeeting.Becausethe chargethat was filed didnot mentioncertain of thespecificreasons, I utilizedthe charge,aswell as manyother inconsistencies and contradictions in the testimony,to make acredibility finding thatnot allthe fourreasonswerementioned.In this proceeding,to the contrary,there is sufficientproof,much fromadmissions of Re-spondent'snegotiators,thatvarious statementsweremadeat thebargaining table; andthere is clearlyno simi-laritybetween the directauthorizationto theunion'scounsel inIndustrialWastetofile an unfairlaborpracticecharge and the filingof the chargeherein.Furthermore,Section10(b) of the Actpermits a chargingparty to filea chargewithin 6 months of the occurrence of the al-leged illegal act. Itwould be folly to relyupon somedelay, permitted by the Act, as thereason,without more,for finding thatthe event alleged in the charge did notoccur.Finally,Respondent contends,however, that it had noduty to supplyitsfinancial information because it wasconfidentialinformationthat couldeasily be misused. Ireject thatdefense,which is a mere afterthought neverexpressed during the negotiations as the reason why Re-spondentwould not produce therequestedmaterial.Ad-mittedly, ifRespondent had raised this issue during nego-tiations,the question mighthave beena closer one, pri-marily because 80 percentof theRespondent's sales weregenerated from the "Big 3" automakers,including Chrys-ler,on whose board of directorssitsUAW'spresident.Zerby testified that the "possibility of harm [and]misin-terpretationof datagiven [represented]a very genuineconcern on ourpart," especiallythat adisclosure of Re-spondent'sprofit figures could affectits customers' atti-tudes in futurepricenegotiations.However,Respondentfirstraised the issue ofconfidentiality on 22 October,afterthe Union had endedits strike;and the Union read-ilyassuredRespondentthatany information that Re-spondentsuppliedwould be kept confidential. As aresult,on 5 DecemberRespondentmailedcertain materi-al to the Union. Clearly, suchan arrangement couldhavebeen discussed earlier and an accommodationsoughtfrom the Union.In the absenceof any effort byRespondent to ensuresuchan accommodation and in theabsenceof any legal authority cited by Respondent foritsposition,Ican findno justification for itsdefense.Compare E.W. Buschman Co.,277 NLRB 189 (1985),enf. denied820 F.2d 206 (6th Cir. 1987).43Having foundthatRespondentclaimed thatitsfinan-cial distress caused itto reject the Union's proposals forwage increases and otherbenefitsand to maintain itsown demands for concessions,I concludethat the proofof Respondent'sfinancialconditionrequested by theUnion was relevant to the performance of the Union'scollective-bargaining responsibilities.Truitt,351U.S. at152-154 (1956);NLRB v. Acme Industrial Co.,385 U.S.432 (1967).Accordingly, I conclude thatRespondent43 In supportof its "confidentiality"exception,Respondent relies upontheTruittlimitation,previously quoted above,that-"Eachcase must turnupon its particular facts" However, inAtlanta Hilton,supra,271 NLRBat 1602 fn. 7, the Board noted. "Although the Court limited its holding,the case hasbecome widely acceptedas establishingfor all practical pur-poses . . an 'automatic' rule." (Citationsomitted )violated Section8(a)(5) and(1) of the Act by refusingthe Union's requests44to produce its books and recordsproveitsclaimedinability to pay.I turn,then, to thesecond issue presented-whether the Union'sstrikewhichcommencedon 1 Julywas an unfairlaborpracticestrike.An unfair laborpracticestrike is activityinitiated inwhole orin part in response to an unfairlaborpracticecommittedby theemployer.NLRB v. Cast Optics Corp.,458 F.2d 398 (3d Cir. 1972), cert. denied 409 U.S. 850(1972).The fact thatan unfairlabor practiceis commit-ted before the strikedoes not establish the requisitecausal connection,Latrobe Steel Co. v. NLRB,630 F.2d171, 181 (3d Cir. 1980), cert. denied 454 U.S. 821 (1981);nor is such a connection establishedby the fact that theunlawful conduct was coincidentwiththe commence-ment of the strike.TuftsBros.,235NLRB808, 810(1978).On the otherhand,as long as anunfair laborpracticehad "anythingto do with"causingthe strike, itwill be considered an unfairlabor practice strike.CastOptics Corp.,supra.Thus, even if the strike in this pro-ceeding werepromptedin part oreven primarily by theUnion'sdissatisfactionwith Respondent'sproposals, ifthe Union's strike was also caused in somepart by Re-spondent's refusalto provideinformationin support ofits economic claims,the strikewould be anunfair laborpractice strike andthe burden would be uponRespond-ent toprove that the strike would have occurred even ifithad notcommitted an unfairlaborpractice.LarandLeisurelies v.NLRB,523 F.2d 814, 820-821 (6th Cir.1975).At the 1 July unionmeeting, the employees were ad-vised thatthe reasons that Respondent was asking themto acceptno wage orotherincreases and make conces-sionswerethatitwasunprofitable, that the Union's in-formation was different,that the Union hadrequestedRespondent to show itsbooks, and thatRespondentwould not show its books. Furthermore,the employeesindicated their displeasurewithand disbeliefof Respond-ent's rationale at both union meetings held on 28 Juneand 1 July, because they thought thatRespondent wasprofitableand able to pay, as indicated in the newspaperarticle thatmany carriedwiththem.Theirdissatisfactionstemmed directly fromthe unfairlabor practice foundherein,that theycould not understandwhy they werebeing askedto give backeconomic gains they had madeto a company which they thoughtwas solvent and couldwell affordto grant them even better terms and condi-tions of employment.Respondent's unprovenclaim of fi-nancial distress,whichsupplied the rationale for almostall of Respondent's proposals,was the reason for the re-44While Desko testified that all of the Union's requests for Respond-ent's proof were made conditionally,that is,"if you are claiming an in-ability to pay, would you please show us your books," I do not credithim. In any event,Iam persuaded that Respondent was claiming an in-ability to pay; and the Union'sdemands,if stated as Desko testified,merely acknowledged the existence of Respondent's claim Such phrasingof the demand does not appear to have caused the Board any concern. C-B Buick,Inc, 206 NLRB 6 (1973),enfd as modified 506 F2d 1086 (3dCir 1974) ("Bold therefore advised Respondent's representatives that ifthey were'pleading poverty' the Union should have an opportunity toexamine the Respondent's profit and loss statement") 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDjection of those proposals and the ensuing strike becausethe employees obviously did not believe that Respond-ent's claim had any factual basis;otherwise,Respondentwould have willingly shown its financial records.Respondent relies principally onBurner Systems Inter-national,273NLRB 954 (1984),inwhich the Boardfound that the union's strike was motivated only by theemployees'dissatisfactionwith the employer's contractproposal.The Board relied on two grounds:(1) therewas only "the briefest mention"of the employer's claimof inability to pay and refusal to permit the union to ex-amine its records, which"prompted no questions or dis-cussion;"and (2)the members voted solely on whetheror not to accept the employer's last contract proposal,and the vote was followed with a strike protesting theemployer's failure to pay "fair wages."There are some similarities here.There was only onevote, to accept Respondent's last proposal.From 1 Julyuntil sometime in September,the picket signs did notrefer to an unfair labor practice,but only that the UAWwas on strike or on strike for, among other things, jobsecurity,working conditions,and equality.In addition,Sinni and Hannings signed documents(Hannings underoath),stating that the sole cause of the strike was thatRespondent bargained with no sincere desire to reachagreement;Plant commented at the 25 July bargainingsession that the Union was on strike either because ofwhat Respondent had offered or because of the conces-sionswhich Respondent had asked the Union to agreeto; and a union report on negotiations,dated 28 July,made no mention of the strike being caused by Respond-ent'swithholding of its financial data or the strike beingan unfair labor practice strike.The Board has frequently held that the connection be-tween the unfair labor practice and the strike may be in-ferred from the record as a whole.See, e.g.,AutomaticPlasticMolding Co.,234 NLRB 681 (1978),enfd.mem.106 LRRM 2869(9th Cir. 1979);Brooks,Inc.,228 NLRB1365, 1367 fn.12 and text(1977),enfd.in relevant part593 F.2d 936 (10th Cir.1979).Although the reaction tothe announcement that Respondent would not show itsbooks, according to Ashton,was relatively minor, therewas a significant outburst of employee sentiment whichcannot be ignored.There was a greater reaction to Re-spondent'sunproved and unbelieved contention that itcould not afford increases and needed concessions. Anditwas the employees' underlying distrust of Respondent,which they did not believe, and which they might be-lieved,hadRespondent not violated the Act, thatprompted their even greater reaction to all the conces-sions which Respondent proposed.UnlikeBurner Systems,therewas more than a merepassing reference to Respondent's claim of financial in-ability.Itwas discussed at both union meetings andevoked a vociferous,and sometimes obscene, reactionfrom the employees.Furthermore,whereas inBurnerSystemsthe union demanded to see the employer's booksonly once in three meetings and its demand appeared tohave little meaning in the overall context of the negotia-tions, here, to the contrary,Respondent's claim and theUnion's reluctance to believe that claim constituted theessence of the dispute and the primary cause of thestrike.Ifind no important inconsistency between the otherfacts relied upon by Respondent and the conclusion thatthe strike was caused,at least in part, by Respondent'sunfair labor practice.The written statements that Re-spondent bargained"with no sincere desire to reach anagreement"were submitted in support of the Union'searlier surface bargaining charge, which alleged a viola-tion of Section 8(a)(5) of the Act in those very words,relying, I assume, onHerman Sausage Co.,122NLRB168, 171(1958),enfd.275 F.2d 229(5th Cir.1960).Ac-cordingly,I find the statements were self-serving conclu-sions to support the charge in that proceeding.Plant'sstatement was nothing more than an expression of dissat-isfactionwithwhat Respondent had offered to theUnion,an offer which may have been more satisfactory,had Respondent shown its books.Ido not find that herstatement excluded the unfair labor practice herein. TheUnion's report on negotiations,rather than evidence ofthe employees'motivation,is almost exclusively a reporton what Respondent and the Union proposed.Finally,like Plant's statement,the picket signs were not inconsist-ent with an expression of the employees'discontent withRespondent'sproposals,caused by their belief that Re-spondent was a profitable company which could affordto give them what they wanted and their knowledge thatRespondent refused to prove its claim of an inability topay. In any event, the Board has held that picket signlanguage is not necessarily determinative of the purposeof the strike and that the absence of any reference to thestrike being a protest against an unfair labor practicedoes not exclude such a practice being the cause of thestrike.Lifetime Door Co.,179 NLRB 518, 522-523 (1969);Head Division, AMF,228 NLRB 1406 (1978),enfd. 593F.2d 972, 979-981 (10th Cir.1979).Accordingly,Ifind that Respondent's position of in-ability to pay and failure to produce proof that it wasunable to grant increases and needed concessions consti-tuted a substantial cause of the strike.Buffalo Concrete,276 NLRB 839, 841-842 (1985),enfd. in relevant partsub nom.WashingtonMaterials v.NLRB,803 F.2d 1333(4thCir.1986);StanleyBuilding SpecialtiesCo.,166NLRB 984, 986(1967), enfd.sub nom.Steelworkers Local5571 v.NLRB,401F.2d 434(D.C. Cir. 1968), cert.denied sub nom.Stanley-ArtexWindows v.NLRB,395U.S. 946(1969);Stafford Trucking,Inc.,166 NLRB 894,897-899(1967);Flowers Baking Co.,169 NLRB 738, 749(1968), enfd. 418 F.2d 244 (5th Cir. 1969).Respondent also contends that the Union would haveconducted a strike in any event, citingNLRB v. Stack-pole Carbon,105 F.2d 167(3d Cir.1939), cert. denied 308U.S. 605(1939). The parties presented much evidence ofthe conduct of negotiations;and, although the testimonyby no means reflects what happened during everyminute,therewas testimony of some discussion of sub-stantive matters, and the notes of the negotiations clearlydemonstrate what the numerous proposals by both par-tieswere discussed.There is no question that at somestage some very difficult issues had to be resolved, notthe least of which was Respondent'sdemand for the GAS SPRING CO.elimination of the union security and checkoff provisions,about which Hannings commented that those were "anabsolute necessity,"that the Union would never accepttheir removal, and that he would be fired if he agreed totheir elimination.Hanningsalso referred to strictseniori-ty,which Respondent sought to alter, as the "Union pil-lars of the foundation."Furthermore,Sinni referred tomany of Respondent's proposals as "beyond my accept-ance" and presenting"serious" and"strike" issues, only afew of which did not involve money.45Threats ofstrike and contentions that certain proposalsare "musts"are commonplace in collective-bargainingnegotiations.They constitute no proof that the partiesare at an impasse.I am unimpressed with the notion thatvarious disputes at the negotiating table had no chanceof resolution merely because statements were made indi-cating that the Union would not compromise.Rather, Ifind that what prevented progress in the negotiations wasthe dispute regarding the affordability of the Union'sproposals and the need for Respondent's concessions. Ifthe Union became satisfied with validity of Respondent'sfinancial dilemma, it promised to bargain about conces-sions;and it cannot be predicted that bargaining wouldhave failed or that the noneconomic items would nothave been resolved.46Accordingly, I find that there is no sufficient proofthat the Union would have conducted a strike had therebeen no unfair labor practice and conclude that theUnion's strike was, from its inception on 1 July, an unfairlabor practice strike.When the Union, on 6 October,made an unconditionaloffer on behalf ofRespondent'semployees for them to return to work, Respondent waslegally required to reinstate all strikers within 5 days ofthe offer,discharging replacement employees,if neces-sary.Mastro Plastics Corp. Y. NLRB,350 U.S. 270 (1956);Drug Package Co.,228 NLRB 108, 113 (1977), enfd. inpart 570 F.2d 1340 (8th Cir. 1978). It is uncontested thatRespondent did not reinstate the unfair labor practicestrikerswhose names are set forth in Appendix A, at-tached to this decision;and its failure to do so constitutesa violation of Section 8(a)(3) and (1) of the Act.Respondent,did, however,offer reinstatement to someof the strikers after 6 October, but the complaintallegesthat Respondent inordinately delayed offers of reinstate-mentto five ofitsemployees and that, although theywere reinstated, theyare entitledto bemadewhole forthe period from 6 October, the date of the Union's un-conditional offer, until the date they were reinstated. Re-spondent admitted that the following employees werenot reinstated until the following dates:Joseph Rascion-ato and Patricia Barnes, 27 October; Anna Mae Mich-4S Among them were Respondent's proposals to retain employees inthe event of layoff without regard to seniority,to increase its use of tem-porary employees outside the coverage of the agreement,to reduce thenumber of shop stewards,and to share the cost of arbitrations Even as tosome of these proposals,the Union had offered compromises.48 The UAWhas entered into one contract with its largest employer initsPennsylvania,southern New Jersey,and portion of Delaware districtwhich does not have a"full union security agreement" The UAW's con-stitution requires that members have the right to vote on an employer'slast and finaloffer,so that the members could have approved anythingthey desired In addition,the Union entered into concessionary agree-ments with two employers in 1980101ener, 3November;JamesWhite, 5 November; andWalterBryan,10November. Accordingly,Iconcludethat thedelay in reinstatingthese fiveemployeesviolatedSection 8(a)(3) and(1) of the Act.Harris-Teeter SuperMarkets,242 NLRB 132 fn. 2 (1979), enfd. 644 F.2d 39(D.C. Cir.1981).THE REMEDYHaving foundthatRespondent has engaged in and isengaging in unfairlaborpracticeswithinthe meaning ofSection 8(a)(1), (3), and(5) of the Act, Ishall recom-mendthatitcease and desist therefrom,postan appro-priate notice, andtake certain affirmativeaction designedto effectuatethe purposes and policiesof the Act. Al-thoughRespondent argues that it has turnedover to theunion financialrecords sufficient to satisfyits legal obli-gation under Section 8(a)(5), an analysis of the documentreveals that it is impossible to ascertainfrom itthe accu-racy of precisely whatRespondent was claiming,that is,whether the Colmar facility made a profit in the firstquarter of 1985, whetheritwas only breaking even inthe last three quartersof 1985, and whetherit sustained aloss in 1986,all not due to a diversion of assets to or aninvestment of assets in the Gastonia,North Carolina fa-cility.47Accordingly,I shall recommendthatRespond-ent be ordered to producefinancial documentssufficientto satisfy the Union of theprecise nature of Respondent'sclaimof inabilityto pay increasesor tomaintain thelevel of wages and benefits provided for inits last sub-sisting collective-bargaining agreement,and its claim thatitneeds the concessionswhich it proposed.I shall also recommendthatRespondentbe ordered tomakewholeJoseph Rascionato,Patricia Barnes, AnnaMae Michener,JamesWhite, and Walter Bryan for anyloss ofearningsthey may have suffered by reason of Re-spondent's failure torehire them timely, by paying thema sum of money equalto that which theynormallywould haveearned hadtheybeenrehired on 6 October1986,48 less earnings duringsuch period, to be computedin themannerprescribed in F.W.WoolworthCo., 90NLRB 289 (1950), withinterest therein, in accord withNew Horizons for the Retarded,283 NLRB 1173 (1987).4°4' Respondent argues that,when it forwarded financial material to theUnion in December,theUnion never materially and meaningfullychanged its proposals.However, as I found,the material forwarded byRespondent did not satisfy the Union's demand In any event,what actu-ally occurred in December is irrelevant to determine whether Respond-ent committed a violation of the Act in June.Certainly,Respondentcannot prove that,as of June, the production of its financial informationwould not have led to the Union's change of its bargaining position Fur-thermore,even if Respondent had delivered in December some materialwhich substantiated its claim of an inability to pay, that would not relieveitof its unfair labor practice or of the remainder of the relief recommend-ed hereinUnocoApparel, Inc.,208 NLRB601, 610(1974), enfd.508 F 2d1368 (5th Cir 1975)48 In view Respondent's unlawful rejection of the strikers'uncondition-aloffer to return to work, the 5-day period during which backpay istolled,usually granted to employers in situations where no unconditionaloffer has been made,is inapplicableDrug PackageCo, supra at 114,Newport News Shipbuilding,236 NLRB 1637, 1638 (1977), enfd. 602 F 2d73 (4th Cir 1979)49 In accordance therewith,interest on and after 1 January 1987 shallbe computed at the "short-term Federal rate" for the underpayment ofContinued 102DECISIONS OF THENATIONALLABOR RELATIONS BOARDAdditionally,I shall recommendthatRespondent beordered tooffer all employeeswhosenames are listed inthe attached AppendixA60 reinstatementto their formerpositionsor, if thosepositions no longer exist, to similarpositions,without prejudice to theirseniority and otherrights and privilegespreviously enjoyed,dismissing ifnecessary replacement employeeshired on or after 1 July1986, and makewhole allsuch namedemployees for anyloss of earningsthey may have suffered from 6 October1986 to the datesupon whichRespondent unconditional-ly offersthem reinstatement.The make-whole remedyand interest shall be computed as setforth above.Counsel for the General Counselalso requests that theorder include a visitatorial clause authorizingthe Boardto engagein discoveryin the mannerprovided by theFederalRules of Civil Procedureunder the supervisionof a courtof appeals,shouldone enforce my recom-mendedorder. Thisrelief has been requested as a matterof course for morethan ayear, and theBoard has uni-formlydenied it in individual cases, without explana-tion.51Therelief granted herein is the normal reliefgranted in an unfairlaborpractice case,requiring in es-sence offers of reinstatement and paymentof backpay.But for the number ofdiscriminateesinvolvedand possi-bly the totalmonetary exposure of Respondent,there isnothing unusualabout the relief whichIhave recom-mended.I am persuaded, until the Board instructs me tothe contrary, that the relief that theBoard has tradition-ally granted is sufficient to ensure that Respondent willcomply herewith;and I deny the requestedrelief.On these findingsof factand conclusionsof law, andon the entire record in this proceeding,52 including myobservationof thedemeanorof thewitnesses as they tes-tified andmy considerationof the briefs filed by counselfor theGeneral Counsel,Respondent,53 andthe Union, Iissue the following recommended54taxes as provided in the 1987 amendmentto 26 U.S.C. § 6621 Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendmentto 26 U S.C. § 6621)shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977).SO Counsel for the General Counsel was requested to and did submit aproposed order setting forth the relief he requested herein I have, in ad-dition to making some typographical corrections,added to the list of dis-criminatees the names of Charolette Cardillo and Nouran Riad, whosenames appear to have been omitted.The names of "Althea Ann Hersh"seems to be an inadvertent combination of "Althea Lawrence" and"Deborah Ann Hersh",Ihave included both namesinAppendix A.51 TheBoard heard oral argument on the general issue in September1986, but has not yet ruled.52 The transcript on p 399 of the record is confused and badly tran-scribed and,unfortunately,my notes and precise recollection are notthorough enough to sufficiently complete the page I believe that I mis-stated "sustained"on line 9 and that thereafter,Icorrected myself, sothat line 12 should read"Pardon me.Overruled."as Respondent submitted a reply brief,which counsel for the GeneralCounsel moved that I not consider on the ground that reply briefs arenot provided for in the Board'sRules and Regulations Respondent didnot oppose the motion,which is granted.J.E.Cote,101NLRB 1486 fn.4(1951).54 If no exceptions are filed as providedby Sec 102.46 of the Board'sRules and Regulations,thefindings,conclusions,and recommendedOrder shall,as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ORDERThe Respondent,Gas Spring Company, Colmar, Penn-sylvania,its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with InternationalUnion of United Automobile, Aerospace and Agricultur-al ImplementWorkers of America (UAW) and its LocalUnion No.1612 as the collective-bargaining representa-tive of the production and maintenance employees at itsColmar, Pennsylvania facility by failing and refusing toturn over to the Union,on request,financial records rele-vant to collective bargaining.(b)Discouragingmembership in the Union or anyother labor organization by failing and refusing to rein-state and by delaying the reinstatement of unfair laborpractice strikers upon their unconditional offer to returnto work,and otherwise discriminating against its employ-ees with regard to their hire, tenure, or other terms andconditions of employment.(c) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a) Provide the Union,on request,with all books andrecords containing information relevant to the substantia-tion of Respondent's claims that it is financially unable tomeet the Union's economic demands and that it needsconcessions.(b)Make whole its employees Joseph Rascionato, Pa-triciaBarnes,Anna Mae Michener,JamesWhite, andWalter Bryan for any loss of earnings and benefits theymay have suffered, with interest,from 6 October 1986,until the date on which they were reinstated by Re-spondent, in the manner setforthin the remedy sectionof thisdecision.(c)Offer to each of the employees listed in AppendixA attached hereto immediate and full reinstatement totheir former positions or, if those positions no longerexist,to substantially equivalent positions,without preju-dice to their seniority or other rights and privileges pre-viously enjoyed, discharging if necessary replacementemployees hired on or after 1 July 1986,and make themwhole for any loss of earnings and other benefits result-ing from Respondent's failure to reinstate them, in themanner set forth in the remedy section of this decision.(d) Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its Colmar,Pennsylvania facility copies ofthe attached notice marked "Appendix B."65 Copies ofss If this Order is enforced by a judgment of a UnitedStates court ofappeals, the wordsin the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board." GAS SPRING CO103the notice,on forms provided by the Regional Directorfor Region 4, after being signed by Respondent's author-ized representative,shall be posted by Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to ensure that the no-tices are not altered,defaced,or covered by any othermaterial.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.APPENDIX AKatherine HermanAntoinette StaffieriBetty MarquisCharolette CardilloWilliam CavanaughLinda FitzgeraldSandra NolenTeresa WisniewskiNancy ErohBernard AlstonHenda TwymanAnne ThompsonJeanne HoffLeon CampbellKenneth LongfellowVanessa HamadayIndu KasatRonald WeidemoyerSung Doo LeeStewart WarburtonDale FichterMark WiaterF.Wayne GoshenWilmer RothrockMaryanne WisniewskiDelores BunchChoong Keun YooGarth PattersonRaeann DeilyMichael DeCiccoRaymond ErbDonna TiptonMary KuhnWinnifred JohnstonBong Soon JunMahendra PatelJoseph MascucchiniMary VenezialeWilliam LeslieConstance HamadayElaine WerkiserThomas MarkertTheodore GuintherBohdan MarchukAnthony GiovinazzoDale ChildressThomas LeonardVirginia LawrenceLuci JonesJong Eun MoonCindy SeokEvelyn ByrdRuth CarrTimothy MorselanderSung Soo ParkMichael Todorow, Jr.Ricardo ParkinsKaren WalkerMargaret GiovinazzoKathleen HeinPatricia DetwilerEthel FritzMattie BookardJohn RuaneJune DasconioNancy SchnableLucille ElwoodPhyllis PlantCaryJarrettTae Im ChunJudith EmenhizerL.Margaret CressmanMary Lou MullHelen BeauvaisSandraTodorowOwen UrquhartDominic PaoneJoseph EmenhizerMark DaleyWillard WorthingtonThomas DeskoAlbertHersh, Jr.James LindsayMiriam BussettiSylvia CichonRenee KramerJames MillerWilliam SchumakerCarol RimsDorothy DasconioRonald SmithNancy BalchSco Im KyeSoon Im YeonJaishri PatelConstance QuesadaLucyBoydNouran RiadAltheaLawrenceSoon Myong MoonDeborah Ann HershSoon Ja ChoChung Hwa KimHye Sun YangSoon Yong KimHan Kyoo LeeDok Im PakKathleen FretzSheila FergusonConnie GahmanSue MadisonEva McKineMarilyn GageJay MahanRose BergenRamgopal AsopaSung Soon ParkRose RossiDoris SnyderRobert TaylorMary ReichweinDorothyKlinedinstSusan GettlerDevita GohelDoris RittyClarence RunkleSharda DadhichMichael O'MalleyLouis VerdeurSe Hyeon KimGap Sohn YangBruce MyersSallie ShislerGregory O'SullivanTheresa DuszaJoon Ok SimJoan SchallerSamuel Wright IIIPatricia RiveraChrisRandallJean MalachowskiMichael FergusonSylvia KimHelen BonanniWilliam GrantHyung Jin KimBrenda FosterKamal RiadWilliam BallietRenate BurkeyRose BoscoSherry WilsonElizabeth DevineJae Choon ChoiCharlene HillGertrude EvansonTeresa AracoSamuel WrightRoss HerstineAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectively withInternationalUnion of United Automobile, AerospaceandAgriculturalImplementWorkersofAmerica(UAW) and its Local Union No.1612 as the collective-bargaining representative for our production and mainte-nance employees at our Colmar, Pennsylvania facility byfailing and refusing to turn over to the Union, on re-quest, financial records relevant to collective bargaining.WE WILL NOT discourage membership in the Union orany other labor organization by failing and refusing toreinstate and by delaying reinstatement of unfair laborpractice strikers upon their unconditional offer to returnto work,and otherwise discriminate against our employ-ees with regard to their hire, tenure,or other terms andconditions of employment.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exercise ofrights guaranteed them under Section 7 of the NationalLabor Relations Act.WE WILL provide the Union,on request, with allbooks and records containing financial information rele-vant to the substantiation of our claims that we are finan- 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcially unable to meet the Union's economic demands andthat we need concessions.WE WILLmake whole our employees Joseph Rascion-ato, Patricia Barnes, Anna Mae Michener,James White,and Walter Bryan for any loss of earnings they may havesuffered,with interest, from 6 October 1986 until thedate on which they were reinstated by us.WE WILL offer to each of the employees listed in Ap-pendixAimmediateand fullreinstatementto theirformer positionsor, if thosepositions no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privilegespreviouslyenjoyed,discharging if necessary replacement employeeshiredon orafter 1 July1986, and makethem whole forany loss ofearnings andother benefitsresultingfrom ourfailure to reinstate them,withinterest.GAS SPRING COMPANY